 


114 S2131 PCS: Department of Commerce Appropriations Act, 2016
U.S. Senate
2015-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
Calendar No. 250
114th CONGRESS 1st Session 
S. 2131 
IN THE SENATE OF THE UNITED STATES 
 
October 5, 2015 
Mr. Cochran (for himself, Mr. Shelby, and Mr. Hoeven) introduced the following bill; which was read the first time 
 

October 6, 2015
Read the second time and placed on the calendar

A BILL 
Making appropriations for Departments of Commerce and Justice, and Science, and Related Agencies and Department of Homeland Security for the fiscal year ending September 30, 2016, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as An Act Making Appropriations for Law Enforcement and for Other Purposes, 2016.  2.Table of contents The table of contents of this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. References. 
Sec. 4. Statement of appropriations. 
Division A—Departments of Commerce and Justice, and Science, and Related Agencies appropriations act, 2016 
Division B—Department of Homeland Security Appropriations Act, 2016  
3.References 
Except as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division.  4.Statement of Appropriations The following sums in this Act are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2016. 
ADepartments of Commerce and Justice, and Science, and Related Agencies appropriations act, 2016 
I 
Department of Commerce International Trade Administration Operations and AdministrationFor necessary expenses for international trade activities of the Department of Commerce provided for by law, and for engaging in trade promotional activities abroad, including expenses of grants and cooperative agreements for the purpose of promoting exports of United States firms, without regard to sections 3702 and 3703 of title 44, United States Code; full medical coverage for dependent members of immediate families of employees stationed overseas and employees temporarily posted overseas; travel and transportation of employees of the International Trade Administration between two points abroad, without regard to section 40118 of title 49, United States Code; employment of citizens of the United States and aliens by contract for services; rental of space abroad for periods not exceeding 10 years, and expenses of alteration, repair, or improvement; purchase or construction of temporary demountable exhibition structures for use abroad; payment of tort claims, in the manner authorized in the first paragraph of section 2672 of title 28, United States Code, when such claims arise in foreign countries; not to exceed $294,300 for official representation expenses abroad; purchase of passenger motor vehicles for official use abroad, not to exceed $45,000 per vehicle; obtaining insurance on official motor vehicles; and rental of tie lines, $473,000,000, to remain available until September 30, 2017, of which $10,000,000 is to be derived from fees to be retained and used by the International Trade Administration, notwithstanding section 3302 of title 31, United States Code: Provided, That, of amounts provided under this heading, not less than $16,400,000 shall be for China antidumping and countervailing duty enforcement and compliance activities: Provided further, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities; and that for the purpose of this Act, contributions under the provisions of the Mutual Educational and Cultural Exchange Act of 1961 shall include payment for assessments for services provided as part of these activities. Office of United States Trade Representative SALARIES AND EXPENSES 
For necessary expenses of the Office of the United States Trade Representative, including the hire of passenger motor vehicles and the employment of experts and consultants as authorized by section 3109 of title 5, United States Code, $54,250,000, of which $1,000,000 shall remain available until expended: Provided, That section 141(a) of the Trade Act of 1974 (19 U.S.C. 2171(a)) is amended by striking Executive Office of the President and inserting Department of Commerce: Provided further, That not to exceed $124,000 shall be available for official reception and representation expenses. Bureau of Industry and Security Operations and AdministrationFor necessary expenses for export administration and national security activities of the Department of Commerce, including costs associated with the performance of export administration field activities both domestically and abroad; full medical coverage for dependent members of immediate families of employees stationed overseas; employment of citizens of the United States and aliens by contract for services abroad; payment of tort claims, in the manner authorized in the first paragraph of section 2672 of title 28, United States Code, when such claims arise in foreign countries; not to exceed $13,500 for official representation expenses abroad; awards of compensation to informers under the Export Administration Act of 1979, and as authorized by section 1(b) of the Act of June 15, 1917 (40 Stat. 223; 22 U.S.C. 401(b)); and purchase of passenger motor vehicles for official use and motor vehicles for law enforcement use with special requirement vehicles eligible for purchase without regard to any price limitation otherwise established by law, $106,500,000, to remain available until expended: Provided, That the provisions of the first sentence of section 105(f) and all of section 108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c)) shall apply in carrying out these activities: Provided further, That payments and contributions collected and accepted for materials or services provided as part of such activities may be retained for use in covering the cost of such activities, and for providing information to the public with respect to the export administration and national security activities of the Department of Commerce and other export control programs of the United States and other governments. Economic development administration Economic development assistance programsFor grants for economic development assistance as provided by the Public Works and Economic Development Act of 1965, for trade adjustment assistance, and for grants authorized by section 27 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722), $213,000,000, to remain available until expended; of which $10,000,000 shall be for grants under such section 27. Salaries and ExpensesFor necessary expenses of administering the economic development assistance programs as provided for by law, $37,000,000: Provided, That these funds may be used to monitor projects approved pursuant to title I of the Public Works Employment Act of 1976, title II of the Trade Act of 1974, section 27 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722), and the Community Emergency Drought Relief Act of 1977. Minority Business Development Agency Minority Business Development For necessary expenses of the Department of Commerce in fostering, promoting, and developing minority business enterprise, including expenses of grants, contracts, and other agreements with public or private organizations, $30,000,000. Economic and Statistical Analysis Salaries and ExpensesFor necessary expenses, as authorized by law, of economic and statistical analysis programs of the Department of Commerce, $100,000,000, to remain available until September 30, 2017. Bureau of the Census Current Surveys and ProgramsFor necessary expenses for collecting, compiling, analyzing, preparing and publishing statistics, provided for by law, $266,000,000: Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing activities. Periodic Censuses and ProgramsFor necessary expenses for collecting, compiling, analyzing, preparing and publishing statistics for periodic censuses and programs provided for by law, $862,000,000, to remain available until September 30, 2017: Provided, That, from amounts provided herein, funds may be used for promotion, outreach, and marketing activities: Provided further, That within the amounts appropriated, $1,551,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the Bureau of the Census. National Telecommunications and Information Administration Salaries and ExpensesFor necessary expenses, as provided for by law, of the National Telecommunications and Information Administration (NTIA), $38,200,000, to remain available until September 30, 2017: Provided, That, notwithstanding 31 U.S.C. 1535(d), the Secretary of Commerce shall charge Federal agencies for costs incurred in spectrum management, analysis, operations, and related services, and such fees shall be retained and used as offsetting collections for costs of such spectrum services, to remain available until expended: Provided further, That the Secretary of Commerce is authorized to retain and use as offsetting collections all funds transferred, or previously transferred, from other Government agencies for all costs incurred in telecommunications research, engineering, and related activities by the Institute for Telecommunication Sciences of NTIA, in furtherance of its assigned functions under this paragraph, and such funds received from other Government agencies shall remain available until expended. Public Telecommunications Facilities, Planning and ConstructionFor the administration of prior-year grants, recoveries and unobligated balances of funds previously appropriated are available for the administration of all open grants until their expiration. United states patent and trademark office Salaries and expenses (including transfers of funds)For necessary expenses of the United States Patent and Trademark Office (USPTO) provided for by law, including defense of suits instituted against the Under Secretary of Commerce for Intellectual Property and Director of the USPTO, $3,272,000,000, to remain available until expended: Provided, That the sum herein appropriated from the general fund shall be reduced as offsetting collections of fees and surcharges assessed and collected by the USPTO under any law are received during fiscal year 2016, so as to result in a fiscal year 2016 appropriation from the general fund estimated at $0: Provided further, That during fiscal year 2016, should the total amount of such offsetting collections be less than $3,272,000,000 this amount shall be reduced accordingly: Provided further, That any amount received in excess of $3,272,000,000 in fiscal year 2016 and deposited in the Patent and Trademark Fee Reserve Fund shall remain available until expended: Provided further, That the Director of USPTO shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate for any amounts made available by the preceding proviso and such spending plan shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That any amounts reprogrammed in accordance with the preceding proviso shall be transferred to the United States Patent and Trademark Office Salaries and Expenses account: Provided further, That from amounts provided herein, not to exceed $900 shall be made available in fiscal year 2016 for official reception and representation expenses: Provided further, That in fiscal year 2016 from the amounts made available for Salaries and Expenses for the USPTO, the amounts necessary to pay (1) the difference between the percentage of basic pay contributed by the USPTO and employees under section 8334(a) of title 5, United States Code, and the normal cost percentage (as defined by section 8331(17) of that title) as provided by the Office of Personnel Management (OPM) for USPTO's specific use, of basic pay, of employees subject to subchapter III of chapter 83 of that title, and (2) the present value of the otherwise unfunded accruing costs, as determined by OPM for USPTO's specific use of post-retirement life insurance and post-retirement health benefits coverage for all USPTO employees who are enrolled in Federal Employees Health Benefits (FEHB) and Federal Employees Group Life Insurance (FEGLI), shall be transferred to the Civil Service Retirement and Disability Fund, the FEGLI Fund, and the FEHB Fund, as appropriate, and shall be available for the authorized purposes of those accounts: Provided further, That any differences between the present value factors published in OPM's yearly 300 series benefit letters and the factors that OPM provides for USPTO's specific use shall be recognized as an imputed cost on USPTO's financial statements, where applicable: Provided further, That, notwithstanding any other provision of law, all fees and surcharges assessed and collected by USPTO are available for USPTO only pursuant to section 42(c) of title 35, United States Code, as amended by section 22 of the Leahy-Smith America Invents Act (Public Law 112–29): Provided further, That within the amounts appropriated, $2,000,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to the USPTO. National institute of standards and technology Scientific and technical research and servicesFor necessary expenses of the National Institute of Standards and Technology (NIST), $684,700,000, to remain available until expended, of which not to exceed $9,000,000 may be transferred to the Working Capital Fund: Provided, That not to exceed $5,000 shall be for official reception and representation expenses: Provided further, That NIST may provide local transportation for summer undergraduate research fellowship program participants. Industrial technology servicesFor necessary expenses for industrial technology services, $145,000,000, to remain available until expended, of which $130,000,000 shall be for the Hollings Manufacturing Extension Partnership, and of which $15,000,000 shall be for the Advanced Manufacturing Technology Consortia. Construction of Research FacilitiesFor construction of new research facilities, including architectural and engineering design, and for renovation and maintenance of existing facilities, not otherwise provided for the National Institute of Standards and Technology, as authorized by sections 13 through 15 of the National Institute of Standards and Technology Act (15 U.S.C. 278c–278e), $63,300,000, to remain available until expended: Provided, That the Secretary of Commerce shall include in the budget justification materials that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Institute of Standards and Technology construction project having a total multi-year program cost of more than $5,000,000, and simultaneously the budget justification materials shall include an estimate of the budgetary requirements for each such project for each of the 5 subsequent fiscal years. National oceanic and atmospheric administration Operations, research, and facilities (including transfer of funds)For necessary expenses of activities authorized by law for the National Oceanic and Atmospheric Administration, including maintenance, operation, and hire of aircraft and vessels; grants, contracts, or other payments to nonprofit organizations for the purposes of conducting activities pursuant to cooperative agreements; and relocation of facilities, $3,242,723,000, to remain available until September 30, 2017, except that funds provided for cooperative enforcement shall remain available until September 30, 2018: Provided, That fees and donations received by the National Ocean Service for the management of national marine sanctuaries may be retained and used for the salaries and expenses associated with those activities, notwithstanding section 3302 of title 31, United States Code: Provided further, That in addition, $130,164,000 shall be derived by transfer from the fund entitled Promote and Develop Fishery Products and Research Pertaining to American Fisheries, which shall only be used for fishery activities related to the Saltonstall-Kennedy Grant Program, Cooperative Research, Annual Stock Assessments, Survey and Monitoring Projects, Interjurisdictional Fisheries Grants, and Fish Information Networks: Provided further, That of the $3,390,387,000 provided for in direct obligations under this heading, $3,242,723,000 is appropriated from the general fund, $130,164,000 is provided by transfer and $17,500,000 is derived from recoveries of prior year obligations: Provided further, That the total amount available for National Oceanic and Atmospheric Administration corporate services administrative support costs shall not exceed $222,523,000: Provided further, That any deviation from the amounts designated for specific activities in the report accompanying this Act, or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: Provided further, That in addition, for necessary retired pay expenses under the Retired Serviceman's Family Protection and Survivor Benefits Plan, and for payments for the medical care of retired personnel and their dependents under the Dependents Medical Care Act (10 U.S.C. 55), such sums as may be necessary. Procurement, acquisition and constructionFor procurement, acquisition and construction of capital assets, including alteration and modification costs, of the National Oceanic and Atmospheric Administration, $2,079,494,000, to remain available until September 30, 2018, except that funds provided for acquisition and construction of vessels and construction of facilities shall remain available until expended: Provided, That of the $2,092,494,000 provided for in direct obligations under this heading, $2,079,494,000 is appropriated from the general fund and $13,000,000 is provided from recoveries of prior year obligations: Provided further, That any deviation from the amounts designated for specific activities in the report accompanying this Act, or any use of deobligated balances of funds provided under this heading in previous years, shall be subject to the procedures set forth in section 505 of this Act: Provided further, That the Secretary of Commerce shall include in budget justification materials that the Secretary submits to Congress in support of the Department of Commerce budget (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) an estimate for each National Oceanic and Atmospheric Administration procurement, acquisition or construction project having a total of more than $5,000,000 and simultaneously the budget justification shall include an estimate of the budgetary requirements for each such project for each of the 5 subsequent fiscal years: Provided further, That, within the amounts appropriated, $1,302,000 shall be transferred to the Office of Inspector General account for activities associated with carrying out investigations and audits related to satellite procurement, acquisition and construction. Pacific Coastal Salmon RecoveryFor necessary expenses associated with the restoration of Pacific salmon populations, $65,000,000, to remain available until September 30, 2017: Provided, That, of the funds provided herein, the Secretary of Commerce may issue grants to the States of Washington, Oregon, Idaho, Nevada, California, and Alaska, and to the Federally recognized tribes of the Columbia River and Pacific Coast (including Alaska), for projects necessary for conservation of salmon and steelhead populations that are listed as threatened or endangered, or that are identified by a State as at-risk to be so listed, for maintaining populations necessary for exercise of tribal treaty fishing rights or native subsistence fishing, or for conservation of Pacific coastal salmon and steelhead habitat, based on guidelines to be developed by the Secretary of Commerce: Provided further, That all funds shall be allocated based on scientific and other merit principles and shall not be available for marketing activities: Provided further, That funds disbursed to States shall be subject to a matching requirement of funds or documented in-kind contributions of at least 33 percent of the Federal funds. Fishermen's Contingency FundFor carrying out the provisions of title IV of Public Law 95–372, not to exceed $350,000, to be derived from receipts collected pursuant to that Act, to remain available until expended. Fisheries finance program accountSubject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2016, obligations of direct loans may not exceed $24,000,000 for Individual Fishing Quota loans and not to exceed $100,000,000 for traditional direct loans as authorized by the Merchant Marine Act of 1936. Departmental Management Salaries and ExpensesFor necessary expenses for the management of the Department of Commerce provided for by law, including not to exceed $4,500 for official reception and representation, $56,000,000: Provided, That within amounts provided, the Secretary of Commerce may use up to $2,500,000 to engage in activities to provide businesses and communities with information about and referrals to relevant Federal, State, and local government programs. Office of Inspector GeneralFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $30,596,000. General Provisions—Department of Commerce  101.During the current fiscal year, applicable appropriations and funds made available to the Department of Commerce by this Act shall be available for the activities specified in the Act of October 26, 1949 (15 U.S.C. 1514), to the extent and in the manner prescribed by the Act, and, notwithstanding 31 U.S.C. 3324, may be used for advanced payments not otherwise authorized only upon the certification of officials designated by the Secretary of Commerce that such payments are in the public interest. 
102.During the current fiscal year, appropriations made available to the Department of Commerce by this Act for salaries and expenses shall be available for hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; services as authorized by 5 U.S.C. 3109; and uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901–5902).  103.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Commerce in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That the Secretary of Commerce shall notify the Committees on Appropriations at least 15 days in advance of the acquisition or disposal of any capital asset (including land, structures and equipment) not specifically provided for in this Act or any other law appropriating funds for the Department of Commerce. 
104.The requirements set forth by section 105 of the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2012 (Public Law 112–55), as amended by section 105 of title I of division B of Public Law 113–6, are hereby adopted by reference and made applicable with respect to fiscal year 2016: Provided, That the life cycle cost for the Joint Polar Satellite System is $11,322,125,000 and the life cycle cost for the Geostationary Operational Environmental Satellite R-Series Program is $10,828,059,000. 
105.Notwithstanding any other provision of law, the Secretary may furnish services (including but not limited to utilities, telecommunications, and security services) necessary to support the operation, maintenance, and improvement of space that persons, firms, or organizations are authorized, pursuant to the Public Buildings Cooperative Use Act of 1976 or other authority, to use or occupy in the Herbert C. Hoover Building, Washington, DC, or other buildings, the maintenance, operation, and protection of which has been delegated to the Secretary from the Administrator of General Services pursuant to the Federal Property and Administrative Services Act of 1949 on a reimbursable or non-reimbursable basis. Amounts received as reimbursement for services provided under this section or the authority under which the use or occupancy of the space is authorized, up to $200,000, shall be credited to the appropriation or fund which initially bears the costs of such services.  106.Nothing in this title shall be construed to prevent a grant recipient from deterring child pornography, copyright infringement, or any other unlawful activity over its networks. 
107.The Administrator of the National Oceanic and Atmospheric Administration is authorized to use, with their consent, with reimbursement and subject to the limits of available appropriations, the land, services, equipment, personnel, and facilities of any department, agency, or instrumentality of the United States, or of any State, local government, Indian tribal government, Territory, or possession, or of any political subdivision thereof, or of any foreign government or international organization, for purposes related to carrying out the responsibilities of any statute administered by the National Oceanic and Atmospheric Administration.  108.Notwithstanding section 14 of the Act of June 18, 1934 (commonly known as the Foreign Trade Zones Act) (48 Stat. 998, chapter 590; 19 U.S.C. 81n), none of the funds provided for in this Act, or any other appropriations Act, for the Department of Commerce shall be available to enforce or carry out any activities under 15 CFR 400.43. 
109.
(a)None of the funds made available by this Act or any other appropriations Act may be used by the Secretary of Commerce to manage fisheries in the Gulf of Mexico unless such management is subject to the boundaries for coastal States set out under subsection (b).  (b)Notwithstanding any other provision of law, for the purpose of fisheries management the seaward boundary of a coastal State in the Gulf of Mexico is a line 9 nautical miles seaward from the baseline from which the territorial sea of the United States is measured. 
110.The National Technical Information Service shall not charge any customer for a copy of any report or document generated by the Legislative Branch unless the Service has provided information to the customer on how an electronic copy of such report or document may be accessed and downloaded for free online. Should a customer still require the Service to provide a printed or digital copy of the report or document, the charge shall be limited to recovering the Service’s cost of processing, reproducing, and delivering such report or document.  111.To carry out the responsibilities of the National Oceanic and Atmospheric Administration (NOAA), the Administrator of NOAA is authorized to: (1) enter into grants and cooperative agreements with; (2) use on a non-reimbursable basis land, services, equipment, personnel, and facilities provided by; and (3) receive and expend funds made available on a consensual basis from: a Federal agency, State or subdivision thereof, local government, tribal government, territory, or possession or any subdivisions thereof: Provided, That funds received for permitting and related regulatory activities pursuant to this section shall be deposited under the heading National Oceanic and Atmospheric Administration—Operations, Research, and Facilities and shall remain available until September 30, 2018 for such purposes: Provided further, That all funds within this section and their corresponding uses are subject to section 505 of this Act. 
112.The Secretary of Commerce may waive the requirement for bonds under 40 U.S.C. 3131 with respect to contracts for the construction, alteration, or repair of vessels, regardless of the terms of the contracts as to payment or title, when the contract is made under the Coast and Geodetic Survey Act of 1947 (33 U.S.C. 883a et seq.).  113.Amounts provided by this Act or by any prior appropriations Act that remain available for obligation, for necessary expenses of the programs of the Economics and Statistics Administration of the Department of Commerce, including amounts provided for programs of the Bureau of Economic Analysis and the U.S. Census Bureau, shall be available for expenses of cooperative agreements with appropriate entities, including any Federal, State, or local governmental unit, or institution of higher education, to aid and promote statistical, research, and methodology activities which further the purposes for which such amounts have been made available. 
This title may be cited as the Department of Commerce Appropriations Act, 2016.  IIDepartment of Justice General Administration Salaries and ExpensesFor expenses necessary for the administration of the Department of Justice, $109,000,000, of which not to exceed $4,000,000 for security and construction of Department of Justice facilities shall remain available until expended. Justice Information Sharing TechnologyFor necessary expenses for information sharing technology, including planning, development, deployment and departmental direction, $25,842,000, to remain available until expended: Provided, That the Attorney General may transfer up to $34,400,000 to this account, from funds made available to the Department of Justice in this Act for information technology, to remain available until expended, for enterprise-wide information technology initiatives: Provided further, That the transfer authority in the preceding proviso is in addition to any other transfer authority contained in this Act. Administrative Review and Appeals (Including Transfer of Funds)For expenses necessary for the administration of pardon and clemency petitions and immigration-related activities, $411,072,000, of which $4,000,000 shall be derived by transfer from the Executive Office for Immigration Review fees deposited in the Immigration Examinations Fee account: Provided, That, of the amount available for the Executive Office for Immigration Review, not to exceed $15,000,000 shall remain available until expended. Office of Inspector GeneralFor necessary expenses of the Office of Inspector General, $89,000,000, including not to exceed $10,000 to meet unforeseen emergencies of a confidential character. United States Parole Commission Salaries and ExpensesFor necessary expenses of the United States Parole Commission as authorized, $13,308,000. Legal Activities Salaries and Expenses, General Legal Activities For expenses necessary for the legal activities of the Department of Justice, not otherwise provided for, including not to exceed $20,000 for expenses of collecting evidence, to be expended under the direction of, and to be accounted for solely under the certificate of, the Attorney General; and rent of private or Government-owned space in the District of Columbia, $885,000,000, of which not to exceed $20,000,000 for litigation support contracts shall remain available until expended: Provided, That of the amount provided for INTERPOL Washington dues payments, not to exceed $685,000 shall remain available until expended: Provided further, That of the total amount appropriated, not to exceed $9,000 shall be available to INTERPOL Washington for official reception and representation expenses: Provided further, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for litigation activities of the Civil Division, the Attorney General may transfer such amounts to Salaries and Expenses, General Legal Activities from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That of the amount appropriated, such sums as may be necessary shall be available to the Civil Rights Division for salaries and expenses associated with the election monitoring program under section 8 of the Voting Rights Act of 1965 (52 U.S.C. 10305) and to reimburse the Office of Personnel Management for such salaries and expenses: Provided further, That of the amounts provided under this heading for the election monitoring program, $3,390,000 shall remain available until expended. In addition, for reimbursement of expenses of the Department of Justice associated with processing cases under the National Childhood Vaccine Injury Act of 1986, not to exceed $9,358,000, to be appropriated from the Vaccine Injury Compensation Trust Fund. Salaries and expenses, antitrust divisionFor expenses necessary for the enforcement of antitrust and kindred laws, $162,246,000, to remain available until expended: Provided, That notwithstanding any other provision of law, fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection (and estimated to be $124,000,000 in fiscal year 2016), shall be retained and used for necessary expenses in this appropriation, and shall remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2016, so as to result in a final fiscal year 2016 appropriation from the general fund estimated at $38,246,000. Salaries and Expenses, United States AttorneysFor necessary expenses of the Offices of the United States Attorneys, including inter-governmental and cooperative agreements, $1,973,000,000: Provided, That of the total amount appropriated, not to exceed $7,200 shall be available for official reception and representation expenses: Provided further, That not to exceed $25,000,000 shall remain available until expended. United States Trustee System FundFor necessary expenses of the United States Trustee Program, as authorized, $225,908,000, to remain available until expended and to be derived from the United States Trustee System Fund: Provided, That, notwithstanding any other provision of law, deposits to the Fund shall be available in such amounts as may be necessary to pay refunds due depositors: Provided further, That, notwithstanding any other provision of law, $162,000,000 of offsetting collections pursuant to section 589a(b) of title 28, United States Code, shall be retained and used for necessary expenses in this appropriation and shall remain available until expended: Provided further, That the sum herein appropriated from the Fund shall be reduced as such offsetting collections are received during fiscal year 2016, so as to result in a final fiscal year 2016 appropriation from the Fund estimated at $63,908,000. Salaries and expenses, foreign claims settlement commissionFor expenses necessary to carry out the activities of the Foreign Claims Settlement Commission, including services as authorized by section 3109 of title 5, United States Code, $2,374,000. Fees and Expenses of WitnessesFor fees and expenses of witnesses, for expenses of contracts for the procurement and supervision of expert witnesses, for private counsel expenses, including advances, and for expenses of foreign counsel, $270,000,000, to remain available until expended, of which not to exceed $16,000,000 is for construction of buildings for protected witness safesites; not to exceed $3,000,000 is for the purchase and maintenance of armored and other vehicles for witness security caravans; and not to exceed $13,000,000 is for the purchase, installation, maintenance, and upgrade of secure telecommunications equipment and a secure automated information network to store and retrieve the identities and locations of protected witnesses: Provided, That amounts made under this heading may not be transferred pursuant to section 205 of this Act. Salaries and Expenses, Community Relations ServiceFor necessary expenses of the Community Relations Service, $14,446,000: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for conflict resolution and violence prevention activities of the Community Relations Service, the Attorney General may transfer such amounts to the Community Relations Service, from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. Assets Forfeiture FundFor expenses authorized by subparagraphs (B), (F), and (G) of section 524(c)(1) of title 28, United States Code, $20,514,000, to be derived from the Department of Justice Assets Forfeiture Fund. United States Marshals Service Salaries and ExpensesFor necessary expenses of the United States Marshals Service, $1,195,000,000, of which not to exceed $6,000 shall be available for official reception and representation expenses, and not to exceed $15,000,000 shall remain available until expended. constructionFor construction in space controlled, occupied or utilized by the United States Marshals Service for prisoner holding and related support, $9,800,000, to remain available until expended. Federal Prisoner Detention (including transfer of funds)For necessary expenses related to United States prisoners in the custody of the United States Marshals Service as authorized by section 4013 of title 18, United States Code, $1,454,414,000, to remain available until expended: Provided, That not to exceed $20,000,000 shall be considered funds appropriated for State and local law enforcement assistance pursuant to section 4013(b) of title 18, United States Code: Provided further, That the United States Marshals Service shall be responsible for managing the Justice Prisoner and Alien Transportation System: Provided further, That any unobligated balances available from funds appropriated under the heading General Administration, Detention Trustee shall be transferred to and merged with the appropriation under this heading. National Security Division Salaries and ExpensesFor expenses necessary to carry out the activities of the National Security Division, $93,000,000, of which not to exceed $5,000,000 for information technology systems shall remain available until expended: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for the activities of the National Security Division, the Attorney General may transfer such amounts to this heading from available appropriations for the current fiscal year for the Department of Justice, as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. Interagency Law Enforcement interagency crime and drug enforcementFor necessary expenses for the identification, investigation, and prosecution of individuals associated with the most significant drug trafficking and affiliated money laundering organizations not otherwise provided for, to include inter-governmental agreements with State and local law enforcement agencies engaged in the investigation and prosecution of individuals involved in organized crime drug trafficking, $507,194,000, of which $50,000,000 shall remain available until expended: Provided, That any amounts obligated from appropriations under this heading may be used under authorities available to the organizations reimbursed from this appropriation. Federal Bureau of Investigation Salaries and ExpensesFor necessary expenses of the Federal Bureau of Investigation for detection, investigation, and prosecution of crimes against the United States, $8,433,492,000, of which not to exceed $216,900,000 shall remain available until expended: Provided, That not to exceed $184,500 shall be available for official reception and representation expenses. constructionFor necessary expenses, to include the cost of equipment, furniture, and information technology requirements, related to construction or acquisition of buildings, facilities and sites by purchase, or as otherwise authorized by law; conversion, modification and extension of Federally-owned buildings; preliminary planning and design of projects; and operation and maintenance of secure work environment facilities and secure networking capabilities; $108,982,000, to remain available until expended. Drug Enforcement Administration Salaries and ExpensesFor necessary expenses of the Drug Enforcement Administration, including not to exceed $70,000 to meet unforeseen emergencies of a confidential character pursuant to section 530C of title 28, United States Code; and expenses for conducting drug education and training programs, including travel and related expenses for participants in such programs and the distribution of items of token value that promote the goals of such programs, $2,033,320,000; of which not to exceed $75,000,000 shall remain available until expended and not to exceed $90,000 shall be available for official reception and representation expenses. Bureau of Alcohol, Tobacco, Firearms and Explosives Salaries and ExpensesFor necessary expenses of the Bureau of Alcohol, Tobacco, Firearms and Explosives, for training of State and local law enforcement agencies with or without reimbursement, including training in connection with the training and acquisition of canines for explosives and fire accelerants detection; and for provision of laboratory assistance to State and local law enforcement agencies, with or without reimbursement, $1,201,000,000, of which not to exceed $36,000 shall be for official reception and representation expenses, not to exceed $1,000 shall be available for the payment of attorneys' fees as provided by section 924(d)(2) of title 18, United States Code, and not to exceed $20,000,000 shall remain available until expended: Provided, That none of the funds appropriated herein shall be available to investigate or act upon applications for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: Provided further, That such funds shall be available to investigate and act upon applications filed by corporations for relief from Federal firearms disabilities under section 925(c) of title 18, United States Code: Provided further, That no funds made available by this or any other Act may be used to transfer the functions, missions, or activities of the Bureau of Alcohol, Tobacco, Firearms and Explosives to other agencies or Departments. Federal Prison System Salaries and Expenses (Including Transfer of Funds)For necessary expenses of the Federal Prison System for the administration, operation, and maintenance of Federal penal and correctional institutions, and for the provision of technical assistance and advice on corrections related issues to foreign governments, $6,848,000,000: Provided, That the Attorney General may transfer to the Department of Health and Human Services such amounts as may be necessary for direct expenditures by that Department for medical relief for inmates of Federal penal and correctional institutions: Provided further, That the Director of the Federal Prison System, where necessary, may enter into contracts with a fiscal agent or fiscal intermediary claims processor to determine the amounts payable to persons who, on behalf of the Federal Prison System, furnish health services to individuals committed to the custody of the Federal Prison System: Provided further, That not to exceed $5,400 shall be available for official reception and representation expenses: Provided further, That not to exceed $50,000,000 shall remain available for necessary operations until September 30, 2017: Provided further, That, of the amounts provided for contract confinement, not to exceed $20,000,000 shall remain available until expended to make payments in advance for grants, contracts and reimbursable agreements, and other expenses: Provided further, That the Director of the Federal Prison System may accept donated property and services relating to the operation of the prison card program from a not-for-profit entity which has operated such program in the past, notwithstanding the fact that such not-for-profit entity furnishes services under contracts to the Federal Prison System relating to the operation of pre-release services, halfway houses, or other custodial facilities: Provided further, That, notwithstanding section 1345 of title 31, United States Code, or any other provision of law, up to $540,000 may be used to pay expenses associated with reentry programs to assist inmates in preparation for successful return to the community, including prison institution and Residential Reentry Center programs that involve inmates' family members and significant others, community sponsors, and volunteers. Buildings and FacilitiesFor planning, acquisition of sites and construction of new facilities; purchase and acquisition of facilities and remodeling, and equipping of such facilities for penal and correctional use, including all necessary expenses incident thereto, by contract or force account; and constructing, remodeling, and equipping necessary buildings and facilities at existing penal and correctional institutions, including all necessary expenses incident thereto, by contract or force account, $106,000,000, to remain available until expended, and of which not less than $81,000,000 shall be available only for modernization, maintenance and repair, and of which not to exceed $14,000,000 shall be available to construct areas for inmate work programs: Provided, That labor of United States prisoners may be used for work performed under this appropriation. Federal Prison Industries, IncorporatedThe Federal Prison Industries, Incorporated, is hereby authorized to make such expenditures within the limits of funds and borrowing authority available, and in accord with the law, and to make such contracts and commitments without regard to fiscal year limitations as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the program set forth in the budget for the current fiscal year for such corporation. Limitation on Administrative Expenses, Federal Prison Industries, IncorporatedNot to exceed $2,700,000 of the funds of the Federal Prison Industries, Incorporated, shall be available for its administrative expenses, and for services as authorized by section 3109 of title 5, United States Code, to be computed on an accrual basis to be determined in accordance with the corporation's current prescribed accounting system, and such amounts shall be exclusive of depreciation, payment of claims, and expenditures which such accounting system requires to be capitalized or charged to cost of commodities acquired or produced, including selling and shipping expenses, and expenses in connection with acquisition, construction, operation, maintenance, improvement, protection, or disposition of facilities and other property belonging to the corporation or in which it has an interest. State and Local Law Enforcement Activities Office on Violence Against Women violence against women prevention and prosecution programsFor grants, contracts, cooperative agreements, and other assistance for the prevention and prosecution of violence against women, as authorized by the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) (the 1968 Act); the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.) (the 1974 Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386) (the 2000 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); and the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); and for related victims services, $479,000,000, to remain available until expended, of which $245,000,000 shall be derived by transfer from amounts available for obligation in this Act from the Fund established by section 1402 of chapter XIV of title II of Public Law 98–473 (42 U.S.C. 10601), notwithstanding section 1402(d) of such Act of 1984: Provided, That except as otherwise provided by law, not to exceed 5 percent of funds made available under this heading may be used for expenses related to evaluation, training, and technical assistance: Provided further, That of the amount provided— 
(1)$215,000,000 is for grants to combat violence against women, as authorized by part T of the 1968 Act;  (2)$30,000,000 is for transitional housing assistance grants for victims of domestic violence, dating violence, stalking, or sexual assault as authorized by section 40299 of the 1994 Act; 
(3)$3,000,000 is for the National Institute of Justice for research and evaluation of violence against women and related issues addressed by grant programs of the Office on Violence Against Women, which shall be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs;  (4)$11,000,000 is for a grant program to provide services to advocate for and respond to youth victims of domestic violence, dating violence, sexual assault, and stalking; assistance to children and youth exposed to such violence; programs to engage men and youth in preventing such violence; and assistance to middle and high school students through education and other services related to such violence: Provided, That unobligated balances available for the programs authorized by sections 41201, 41204, 41303 and 41305 of the 1994 Act, prior to its amendment by the 2013 Act, shall be available for this program: Provided further, That 10 percent of the total amount available for this grant program shall be available for grants under the program authorized by section 2015 of the 1968 Act: Provided further, That the definitions and grant conditions in section 40002 of the 1994 Act shall apply to this program; 
(5)$51,000,000 is for grants to encourage arrest policies as authorized by part U of the 1968 Act, of which $4,000,000 is for a homicide reduction initiative;  (6)$35,000,000 is for sexual assault victims assistance, as authorized by section 41601 of the 1994 Act; 
(7)$35,000,000 is for rural domestic violence and child abuse enforcement assistance grants, as authorized by section 40295 of the 1994 Act;  (8)$20,000,000 is for grants to reduce violent crimes against women on campus, as authorized by section 304 of the 2005 Act; 
(9)$45,000,000 is for legal assistance for victims, as authorized by section 1201 of the 2000 Act;  (10)$5,000,000 is for enhanced training and services to end violence against and abuse of women in later life, as authorized by section 40802 of the 1994 Act; 
(11)$16,000,000 is for grants to support families in the justice system, as authorized by section 1301 of the 2000 Act: Provided, That unobligated balances available for the programs authorized by section 1301 of the 2000 Act and section 41002 of the 1994 Act, prior to their amendment by the 2013 Act, shall be available for this program; 
(12)$6,000,000 is for education and training to end violence against and abuse of women with disabilities, as authorized by section 1402 of the 2000 Act;  (13)$500,000 is for the National Resource Center on Workplace Responses to assist victims of domestic violence, as authorized by section 41501 of the 1994 Act; 
(14)$1,000,000 is for analysis and research on violence against Indian women, including as authorized by section 904 of the 2005 Act: Provided, That such funds may be transferred to Research, Evaluation and Statistics for administration by the Office of Justice Programs; 
(15)$500,000 is for a national clearinghouse that provides training and technical assistance on issues relating to sexual assault of American Indian and Alaska Native women; and  (16)$5,000,000 is for grants to assist tribal governments in exercising special domestic violence criminal jurisdiction, as authorized by section 904 of the 2013 Act: Provided, That the grant conditions in section 40002(b) of the 1994 Act shall apply to this program. Office of Justice Programs research, evaluation and statisticsFor grants, contracts, cooperative agreements, and other assistance authorized by title I of the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Justice for All Act of 2004 (Public Law 108–405); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647); the Second Chance Act of 2007 (Public Law 110–199); the Victims of Crime Act of 1984 (Public Law 98–473); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); subtitle D of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); and other programs, $117,000,000, to remain available until expended, of which— (1)$41,000,000 is for criminal justice statistics programs, and other activities, as authorized by part C of title I of the 1968 Act; 
(2)$36,000,000 is for research, development, and evaluation programs, and other activities as authorized by part B of title I of the 1968 Act and subtitle D of title II of the 2002 Act;  (3)$35,000,000 is for regional information sharing activities, as authorized by part M of title I of the 1968 Act; and 
(4)$5,000,000 is for activities to strengthen and enhance the practice of forensic sciences, of which $4,000,000 is for transfer to the National Institute of Standards and Technology to support Scientific Area Committees. state and local law enforcement assistanceFor grants, contracts, cooperative agreements, and other assistance authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the 1994 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Justice for All Act of 2004 (Public Law 108–405); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Trafficking Victims Protection Reauthorization Act of 2005 (Public Law 109–164); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the Victims of Trafficking and Violence Protection Act of 2000 (Public Law 106–386); the NICS Improvement Amendments Act of 2007 (Public Law 110–180); subtitle D of title II of the Homeland Security Act of 2002 (Public Law 107–296) (the 2002 Act); the Second Chance Act of 2007 (Public Law 110–199); the Prioritizing Resources and Organization for Intellectual Property Act of 2008 (Public Law 110–403); the Victims of Crime Act of 1984 (Public Law 98–473); the Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); and other programs, $1,009,000,000, to remain available until expended as follows— (1)$382,000,000 for the Edward Byrne Memorial Justice Assistance Grant program as authorized by subpart 1 of part E of title I of the 1968 Act (except that section 1001(c), and the special rules for Puerto Rico under section 505(g) of title I of the 1968 Act shall not apply for purposes of this Act), of which, notwithstanding such subpart 1, $15,000,000 is for a Preventing Violence Against Law Enforcement Officer Resilience and Survivability Initiative (VALOR), $10,000,000 is for an initiative to support evidence-based policing, $2,500,000 is for an initiative to enhance prosecutorial decision-making, $15,000,000 is for an Edward Byrne Memorial criminal justice innovation program, $20,000,000 is for a competitive matching grant program for purchases of body-worn cameras for State, local and tribal law enforcement, and $2,400,000 is for the operationalization, maintenance and expansion of the National Missing and Unidentified Persons System; 
(2)$75,000,000 for the State Criminal Alien Assistance Program, as authorized by section 241(i)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(5)): Provided, That no jurisdiction shall request compensation for any cost greater than the actual cost for Federal immigration and other detainees housed in State and local detention facilities; 
(3)$41,000,000 for Drug Courts, as authorized by section 1001(a)(25)(A) of title I of the 1968 Act;  (4)$10,000,000 for mental health courts and adult and juvenile collaboration program grants, as authorized by parts V and HH of title I of the 1968 Act, and the Mentally Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act of 2008 (Public Law 110–416); 
(5)$12,000,000 for grants for Residential Substance Abuse Treatment for State Prisoners, as authorized by part S of title I of the 1968 Act;  (6)$4,000,000 for the Capital Litigation Improvement Grant Program, as authorized by section 426 of Public Law 108–405, and for grants for wrongful conviction review; 
(7)$13,000,000 for economic, high technology and Internet crime prevention grants, including as authorized by section 401 of Public Law 110–403, of which not more than $2,500,000 is for intellectual property enforcement grants, including as authorized by Section 401 of Public Law 110–403;  (8)$3,000,000 for a student loan repayment assistance program pursuant to section 952 of Public Law 110–315; 
(9)$20,000,000 for sex offender management assistance, as authorized by the Adam Walsh Act, and related activities;  (10)$22,500,000 for the matching grant program for law enforcement armor vests, as authorized by section 2501 of title I of the 1968 Act: Provided, That $1,500,000 is transferred directly to the National Institute of Standards and Technology's Office of Law Enforcement Standards for research, testing and evaluation programs; 
(11)$1,000,000 for the National Sex Offender Public Website;  (12)$8,500,000 for competitive and evidence-based programs to reduce gun crime and gang violence; 
(13)$55,000,000 for grants to States to upgrade criminal and mental health records for the National Instant Criminal Background Check System, of which no less than $12,000,000 shall be for grants made under the authorities of the NICS Improvement Amendments Act of 2007 (Public Law 110–180);  (14)$15,000,000 for Paul Coverdell Forensic Sciences Improvement Grants under part BB of title I of the 1968 Act; 
(15)$125,000,000 for DNA-related and forensic programs and activities, of which— (A)$117,000,000 is for a DNA analysis and capacity enhancement program and for other local, State, and Federal forensic activities, including the purposes authorized under section 2 of the DNA Analysis Backlog Elimination Act of 2000 (Public Law 106–546) (the Debbie Smith DNA Backlog Grant Program): Provided, That up to 4 percent of funds made available under this paragraph may be used for the purposes described in the DNA Training and Education for Law Enforcement, Correctional Personnel, and Court Officers program (Public Law 108–405, section 303); 
(B)$4,000,000 is for the purposes described in the Kirk Bloodsworth Post-Conviction DNA Testing Program (Public Law 108–405, section 412); and  (C)$4,000,000 is for Sexual Assault Forensic Exam Program grants, including as authorized by section 304 of Public Law 108–405; 
(16)$41,000,000 for a grant program for community-based sexual assault response reform;  (17)$68,000,000 for offender reentry programs and research, as authorized by the Second Chance Act of 2007 (Public Law 110–199), without regard to the time limitations specified at section 6(1) of such Act, of which not to exceed $6,000,000 is for a program to improve State, local, and tribal probation or parole supervision efforts and strategies, and $5,000,000 is for Children of Incarcerated Parents Demonstrations to enhance and maintain parental and family relationships for incarcerated parents as a reentry or recidivism reduction strategy: Provided, That up to $7,500,000 of funds made available in this paragraph may be used for performance-based awards for Pay for Success projects, of which up to $5,000,000 shall be for Pay for Success programs implementing the Permanent Supportive Housing Model; 
(18)$5,000,000 for a veterans treatment courts program;  (19)$7,000,000 for a program to monitor prescription drugs and scheduled listed chemical products; 
(20)$22,000,000 for a justice reinvestment initiative, for activities related to criminal justice reform and recidivism reduction;  (21)$4,000,000 for additional replication sites employing the Project HOPE Opportunity Probation with Enforcement model implementing swift and certain sanctions in probation, and for a research project on the effectiveness of the model; and 
(22)$75,000,000 for the Comprehensive School Safety Initiative, and for related hiring: Provided, That section 213 of this Act shall not apply with respect to the amount made available in this paragraph: 
Provided, That, if a unit of local government uses any of the funds made available under this heading to increase the number of law enforcement officers, the unit of local government will achieve a net gain in the number of law enforcement officers who perform non-administrative public sector safety service.juvenile justice programsFor grants, contracts, cooperative agreements, and other assistance authorized by the Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974 Act); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act); the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.); the Prosecutorial Remedies and Other Tools to end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the Victims of Child Abuse Act of 1990 (Public Law 101–647) (the 1990 Act); the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act); and other juvenile justice programs, $253,500,000, to remain available until expended as follows— (1)$65,500,000 for programs authorized by section 221 of the 1974 Act, and for training and technical assistance to assist small, nonprofit organizations with the Federal grants process: Provided, That of the amounts provided under this paragraph, $500,000 shall be for a competitive demonstration grant program to support emergency planning among State, local and tribal juvenile justice residential facilities; 
(2)$75,000,000 for youth mentoring grants;  (3)$40,000,000 for delinquency prevention, as authorized by section 505 of the 1974 Act, of which, pursuant to sections 261 and 262 thereof— 
(A)$10,000,000 shall be for the Tribal Youth Program;  (B)$5,000,000 shall be for gang and youth violence education, prevention and intervention, and related activities; 
(4)$68,000,000 for missing and exploited children programs, including as authorized by sections 404(b) and 405(a) of the 1974 Act (except that section 102(b)(4)(B) of the PROTECT Our Children Act of 2008 (Public Law 110–401) shall not apply for purposes of this Act);  (5)$500,000 for an Internet site providing information and resources on children of incarcerated parents; 
(6)$2,000,000 for competitive grants focusing on girls in the juvenile justice system; and  (7)$2,500,000 for a program to improve juvenile indigent defense: 
Provided, That not more than 10 percent of each amount may be used for research, evaluation, and statistics activities designed to benefit the programs or activities authorized: 
Provided further, That not more than 2 percent of the amounts designated under paragraphs (1) through (3) may be used for training and technical assistance: 
Provided further, That the two preceding provisos shall not apply to grants and projects administered pursuant to sections 261 and 262 of the 1974 Act and to missing and exploited children programs.Public Safety Officer BenefitsFor payments and expenses authorized under section 1001(a)(4) of title I of the Omnibus Crime Control and Safe Streets Act of 1968, such sums as are necessary (including amounts for administrative costs), to remain available until expended; and $16,300,000 for payments authorized by section 1201(b) of such Act and for educational assistance authorized by section 1218 of such Act, to remain available until expended: Provided, That notwithstanding section 205 of this Act, upon a determination by the Attorney General that emergent circumstances require additional funding for such disability and education payments, the Attorney General may transfer such amounts to Public Safety Officer Benefits from available appropriations for the Department of Justice as may be necessary to respond to such circumstances: Provided further, That any transfer pursuant to the preceding proviso shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. Community Oriented Policing Services community oriented policing services programs 
For activities authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322); the Omnibus Crime Control and Safe Streets Act of 1968 (the 1968 Act); and the Violence Against Women and Department of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005 Act), $212,000,000, to remain available until expended: Provided, That any balances made available through prior year deobligations shall only be available in accordance with section 505 of this Act: Provided further, That of the amount provided under this heading— 
(1)$11,000,000 is for anti-methamphetamine-related activities, which shall be transferred to the Drug Enforcement Administration upon enactment of this Act;  (2)$187,000,000 is for grants under section 1701 of title I of the 1968 Act (42 U.S.C. 3796dd) for the hiring and rehiring of additional career law enforcement officers under part Q of such title notwithstanding subsection (i) of such section: Provided, That, notwithstanding section 1704(c) of such title (42 U.S.C. 3796dd–3(c)), funding for hiring or rehiring a career law enforcement officer may not exceed $125,000 unless the Director of the Office of Community Oriented Policing Services grants a waiver from this limitation: Provided further, That within the amounts appropriated under this paragraph, $30,000,000 is for improving tribal law enforcement, including hiring, equipment, training, and anti-methamphetamine activities: Provided further, That of the amounts appropriated under this paragraph, $10,000,000 is for community policing development activities in furtherance of the purposes in section 1701: Provided further, That within the amounts appropriated under this paragraph, $10,000,000 is for the collaborative reform model of technical assistance in furtherance of the purposes in section 1701; 
(3)$7,000,000 is for competitive grants to State law enforcement agencies in States with high seizures of precursor chemicals, finished methamphetamine, laboratories, and laboratory dump seizures: Provided, That funds appropriated under this paragraph shall be utilized for investigative purposes to locate or investigate illicit activities, including precursor diversion, laboratories, or methamphetamine traffickers; and 
(4)$7,000,000 is for competitive grants to statewide law enforcement agencies in States with high rates of primary treatment admissions for heroin and other opioids: Provided, That these funds shall be utilized for investigative purposes to locate or investigate illicit activities, including activities related to the distribution of heroin or unlawful distribution of prescription opioids, or unlawful heroin and prescription opioid traffickers through statewide collaboration. General provisions—Department of justice 
201.In addition to amounts otherwise made available in this title for official reception and representation expenses, a total of not to exceed $50,000 from funds appropriated to the Department of Justice in this title shall be available to the Attorney General for official reception and representation expenses.  202.None of the funds appropriated by this title shall be available to pay for an abortion, except where the life of the mother would be endangered if the fetus were carried to term, or in the case of rape: Provided, That should this prohibition be declared unconstitutional by a court of competent jurisdiction, this section shall be null and void. 
203.None of the funds appropriated under this title shall be used to require any person to perform, or facilitate in any way the performance of, any abortion.  204.Nothing in the preceding section shall remove the obligation of the Director of the Bureau of Prisons to provide escort services necessary for a female inmate to receive such service outside the Federal facility: Provided, That nothing in this section in any way diminishes the effect of section 203 intended to address the philosophical beliefs of individual employees of the Bureau of Prisons. 
205.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Justice in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section. 
206.Funds appropriated by this or any other Act under the heading Bureau of Alcohol, Tobacco, Firearms, and Explosives, Salaries and Expenses shall be available for retention pay for any employee who would otherwise be subject to a reduction in pay upon termination of the Bureau's Personnel Management Demonstration Project (as transferred to the Attorney General by section 1115 of the Homeland Security Act of 2002, Public Law 107–296 (28 U.S.C. 599B)): Provided, That such retention pay shall comply with section 5363 of title 5, United States Code, and related Office of Personnel Management regulations, except as provided in this section: Provided further, That such retention pay shall be paid at the employee's rate of pay immediately prior to the termination of the demonstration project and shall not be subject to the limitation set forth in section 5304(g)(1) of title 5, United States Code, and related regulations. 
207.None of the funds made available under this title may be used by the Federal Bureau of Prisons or the United States Marshals Service for the purpose of transporting an individual who is a prisoner pursuant to conviction for crime under State or Federal law and is classified as a maximum or high security prisoner, other than to a prison or other facility certified by the Federal Bureau of Prisons as appropriately secure for housing such a prisoner.  208. (a)None of the funds appropriated by this Act may be used by Federal prisons to purchase cable television services, or to rent or purchase audiovisual or electronic media or equipment used primarily for recreational purposes. 
(b)Subsection (a) does not preclude the rental, maintenance, or purchase of audiovisual or electronic media or equipment for inmate training, religious, or educational programs.  209.None of the funds made available under this title shall be obligated or expended for any new or enhanced information technology program having total estimated development costs in excess of $100,000,000, unless the Deputy Attorney General and the investment review board certify to the Committees on Appropriations of the House of Representatives and the Senate that the information technology program has appropriate program management controls and contractor oversight mechanisms in place, and that the program is compatible with the enterprise architecture of the Department of Justice. 
210.The notification thresholds and procedures set forth in section 505 of this Act shall apply to deviations from the amounts designated for specific activities in this Act and in the accompanying report and to any use of deobligated balances of funds provided under this title in previous years.  211.None of the funds appropriated by this Act may be used to plan for, begin, continue, finish, process, or approve a public-private competition under the Office of Management and Budget Circular A–76 or any successor administrative regulation, directive, or policy for work performed by employees of the Bureau of Prisons or of Federal Prison Industries, Incorporated. 
212.Notwithstanding any other provision of law, no funds shall be available for the salary, benefits, or expenses of any United States Attorney assigned dual or additional responsibilities by the Attorney General or his designee that exempt that United States Attorney from the residency requirements of section 545 of title 28, United States Code.  213.At the discretion of the Attorney General, and in addition to any amounts that otherwise may be available (or authorized to be made available) by law, with respect to funds appropriated by this title under the headings Research, Evaluation and Statistics, State and Local Law Enforcement Assistance, and Juvenile Justice Programs— 
(1)up to 3 percent of funds made available to the Office of Justice Programs for grant or reimbursement programs may be used by such Office to provide training and technical assistance;  (2)up to 2 percent of funds made available for grant or reimbursement programs under such headings, except for amounts appropriated specifically for research, evaluation, or statistical programs administered by the National Institute of Justice and the Bureau of Justice Statistics, shall be transferred to and merged with funds provided to the National Institute of Justice and the Bureau of Justice Statistics, to be used by them for research, evaluation, or statistical purposes, without regard to the authorizations for such grant or reimbursement programs; and 
(3)up to 7 percent of funds made available for grant or reimbursement programs: (1) under the heading State and Local Law Enforcement Assistance; or (2) under the headings Research, Evaluation, and Statistics and Juvenile Justice Programs, to be transferred to and merged with funds made available under the heading State and Local Law Enforcement Assistance, shall be available for tribal criminal justice assistance without regard to the authorizations for such grant or reimbursement programs.  214.Upon request by a grantee for whom the Attorney General has determined there is a fiscal hardship, the Attorney General may, with respect to funds appropriated in this or any other Act making appropriations for fiscal years 2013 through 2016 for the following programs, waive the following requirements: 
(1)For the adult and juvenile offender State and local reentry demonstration projects under part FF of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(g)(1)), the requirements under section 2976(g)(1) of such part.  (2)For State, Tribal, and local reentry courts under part FF of title I of such Act of 1968 (42 U.S.C. 3797w–2(e)(1) and (2)), the requirements under section 2978(e)(1) and (2) of such part. 
(3)For the prosecution drug treatment alternatives to prison program under part CC of title I of such Act of 1968 (42 U.S.C. 3797q–3), the requirements under section 2904 of such part.  (4)For grants to protect inmates and safeguard communities as authorized by section 6 of the Prison Rape Elimination Act of 2003 (42 U.S.C. 15605(c)(3)), the requirements of section 6(c)(3) of such Act. 
215.Notwithstanding any other provision of law, section 20109(a) of subtitle A of title II of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13709(a)) shall not apply to amounts made available by this or any other Act.  216.None of the funds made available under this Act, other than for the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note), may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel, unless law enforcement personnel of the United States continuously monitor or control the firearm at all times. 
217.No funds provided in this Act shall be used to deny the Inspector General of the Department of Justice timely access to all records, documents, and other materials in the custody or possession of the Department or to prevent or impede the Inspector General’s access to such records, documents and other materials, unless in accordance with an express limitation of section 6(a) of the Inspector General Act, as amended, consistent with the plain language of the Inspector General Act, as amended. The Inspector General of the Department of Justice shall report to the Committees on Appropriations within five calendar days any failures to comply with this requirement.  218.Section 8(e) of Public Law 108–79 (42 U.S.C. 15607(e)) shall not apply to funds appropriated to or administered by the Office on Violence Against Women, including funds appropriated in previous appropriations acts that remain available for obligation. 
219.Discretionary funds that are made available in this Act for the Office of Justice Programs may be used to participate in Performance Partnership Pilots authorized under section 526 of division H of Public Law 113–76, section 524 of division G of Public Law 113–235, and such authorities as are enacted for Performance Partnership Pilots in an appropriations Act for fiscal year 2016. This title may be cited as the Department of Justice Appropriations Act, 2016. 
IIIScience 
Office of science and technology policyFor necessary expenses of the Office of Science and Technology Policy, in carrying out the purposes of the National Science and Technology Policy, Organization, and Priorities Act of 1976 (42 U.S.C. 6601 et seq.), hire of passenger motor vehicles, and services as authorized by section 3109 of title 5, United States Code, not to exceed $2,250 for official reception and representation expenses, and rental of conference rooms in the District of Columbia, $5,555,000. National Aeronautics and Space Administration ScienceFor necessary expenses, not otherwise provided for, in the conduct and support of science research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $5,295,000,000, to remain available until September 30, 2017: Provided, That the formulation and development costs (with development cost as defined under section 30104 of title 51, United States Code) for the James Webb Space Telescope shall not exceed $8,000,000,000: Provided further, That should the individual identified under subsection (c)(2)(E) of section 30104 of title 51, United States Code, as responsible for the James Webb Space Telescope determine that the development cost of the program is likely to exceed that limitation, the individual shall immediately notify the Administrator and the increase shall be treated as if it meets the 30 percent threshold described in subsection (f) of section 30104. AeronauticsFor necessary expenses, not otherwise provided for, in the conduct and support of aeronautics research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $524,700,000, to remain available until September 30, 2017. Space TechnologyFor necessary expenses, not otherwise provided for, in the conduct and support of space technology research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $600,000,000, to remain available until September 30, 2017: Provided, That $150,000,000 shall be for the RESTORE satellite servicing program for completion of pre-formulation and initiation of formulation activities for RESTORE, and such funds are independent of the asteroid rendezvous mission or satellite servicing demonstration activities on the International Space Station. explorationFor necessary expenses, not otherwise provided for, in the conduct and support of exploration research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $3,831,200,000, to remain available until September 30, 2017: Provided, That not less than $1,200,000,000 shall be for the Orion Multi-Purpose Crew Vehicle: Provided further, That not less than $2,310,000,000 shall be for the Space Launch System, which shall have a lift capability not less than 130 metric tons and which shall have an upper stage and other core elements developed simultaneously: Provided further, That of the funds made available for the Space Launch System, $1,900,000,000 shall be for launch vehicle development and $410,000,000 shall be for exploration ground systems: Provided further, That the National Aeronautics and Space Administration (NASA) shall provide to the Committees on Appropriations of the House of Representatives and the Senate, concurrent with the annual budget submission, a 5 year budget profile and funding projection that adheres to a 70 percent Joint Confidence Level (JCL) and is consistent with the Key Decision Point C (KDP–C) for the Space Launch System and with the future KDP–C for the Orion Multi-Purpose Crew Vehicle: Provided further, That funds made available for the Orion Multi-Purpose Crew Vehicle and Space Launch System are in addition to funds provided for these programs under the Construction and Environmental Compliance and Restoration heading: Provided further, That $321,200,000 shall be for exploration research and development. space operationsFor necessary expenses, not otherwise provided for, in the conduct and support of space operations research and development activities, including research, development, operations, support and services; space flight, spacecraft control and communications activities, including operations, production, and services; maintenance and repair, facility planning and design; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance and operation of mission and administrative aircraft, $4,756,400,000, to remain available until September 30, 2017. educationFor necessary expenses, not otherwise provided for, in the conduct and support of aerospace and aeronautical education research and development activities, including research, development, operations, support, and services; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $108,000,000, to remain available until September 30, 2017, of which $18,000,000 shall be for the Experimental Program to Stimulate Competitive Research and $40,000,000 shall be for the National Space Grant College program. Safety, Security and Mission ServicesFor necessary expenses, not otherwise provided for, in the conduct and support of science, aeronautics, space technology, exploration, space operations and education research and development activities, including research, development, operations, support, and services; maintenance and repair, facility planning and design; space flight, spacecraft control, and communications activities; program management; personnel and related costs, including uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; travel expenses; purchase and hire of passenger motor vehicles; not to exceed $63,000 for official reception and representation expenses; and purchase, lease, charter, maintenance, and operation of mission and administrative aircraft, $2,784,000,000, to remain available until September 30, 2017. construction and environmental compliance and restorationFor necessary expenses for construction of facilities including repair, rehabilitation, revitalization, and modification of facilities, construction of new facilities and additions to existing facilities, facility planning and design, and restoration, and acquisition or condemnation of real property, as authorized by law, and environmental compliance and restoration, $352,800,000, to remain available until September 30, 2021: Provided, That proceeds from leases deposited into this account shall be available for a period of 5 years to the extent and in amounts as provided in annual appropriations Acts: Provided further, That such proceeds referred to in the preceding proviso shall be available for obligation for fiscal year 2016 in an amount not to exceed $6,905,600: Provided further, That each annual budget request shall include an annual estimate of gross receipts and collections and proposed use of all funds collected pursuant to section 20145 of title 51, United States Code. office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $37,400,000, of which $500,000 shall remain available until September 30, 2017. administrative provisions Funds for any announced prize otherwise authorized shall remain available, without fiscal year limitation, until the prize is claimed or the offer is withdrawn.Not to exceed 5 percent of any appropriation made available for the current fiscal year for the National Aeronautics and Space Administration in this Act may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. Balances so transferred shall be merged with and available for the same purposes and the same time period as the appropriations to which transferred. Any transfer pursuant to this provision shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.The spending plan required by this Act shall be provided by NASA at the theme, program, project and activity level. The spending plan, as well as any subsequent change of an amount established in that spending plan that meets the notification requirements of section 505 of this Act, shall be treated as a reprogramming under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.For the closeout of all Space Shuttle contracts and associated programs, amounts that have expired but have not been cancelled in the Exploration, Space Operations, Human Space Flight, Space Flight Capabilities, and Exploration Capabilities appropriations accounts shall remain available through fiscal year 2025 for the liquidation of valid obligations incurred during the period of fiscal year 2001 through fiscal year 2013. National Science Foundation Research and Related ActivitiesFor necessary expenses in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), and Public Law 86–209 (42 U.S.C. 1880 et seq.); services as authorized by section 3109 of title 5, United States Code; maintenance and operation of aircraft and purchase of flight services for research support; acquisition of aircraft; and authorized travel; $5,933,645,000, to remain available until September 30, 2017, of which not to exceed $540,000,000 shall remain available until expended for polar research and operations support, and for reimbursement to other Federal agencies for operational and science support and logistical and other related activities for the United States Antarctic program: Provided, That receipts for scientific support services and materials furnished by the National Research Centers and other National Science Foundation supported research facilities may be credited to this appropriation. major research equipment and facilities constructionFor necessary expenses for the acquisition, construction, commissioning, and upgrading of major research equipment, facilities, and other such capital assets pursuant to the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including authorized travel, $200,310,000, to remain available until expended. education and human resources For necessary expenses in carrying out science, mathematics and engineering education and human resources programs and activities pursuant to the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.), including services as authorized by section 3109 of title 5, United States Code, authorized travel, and rental of conference rooms in the District of Columbia, $866,000,000, to remain available until September 30, 2017. Agency Operations and Award ManagementFor agency operations and award management necessary in carrying out the National Science Foundation Act of 1950 (42 U.S.C. 1861 et seq.); services authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles; uniforms or allowances therefor, as authorized by sections 5901 and 5902 of title 5, United States Code; rental of conference rooms in the District of Columbia; and reimbursement of the Department of Homeland Security for security guard services; $325,000,000: Provided, That not to exceed $8,250 is for official reception and representation expenses: Provided further, That contracts may be entered into under this heading in fiscal year 2016 for maintenance and operation of facilities and for other services to be provided during the next fiscal year. Office of the National Science BoardFor necessary expenses (including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, and the employment of experts and consultants under section 3109 of title 5, United States Code) involved in carrying out section 4 of the National Science Foundation Act of 1950 (42 U.S.C. 1863) and Public Law 86–209 (42 U.S.C. 1880 et seq.), $4,370,000: Provided, That not to exceed $2,500 shall be available for official reception and representation expenses. office of inspector generalFor necessary expenses of the Office of Inspector General as authorized by the Inspector General Act of 1978, $14,450,000, of which $400,000 shall remain available until September 30, 2017. Administrative ProvisionNot to exceed 5 percent of any appropriation made available for the current fiscal year for the National Science Foundation in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers. Any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation except in compliance with the procedures set forth in that section.  This title may be cited as the Science Appropriations Act, 2016. 
IV 
Related Agencies Commission on Civil Rights Salaries and ExpensesFor necessary expenses of the Commission on Civil Rights, including hire of passenger motor vehicles, $9,200,000: Provided, That none of the funds appropriated in this paragraph shall be used to employ in excess of eight full-time individuals under Schedule C of the Excepted Service: Provided further, That none of the funds appropriated in this paragraph shall be used to reimburse Commissioners for more than 75 billable days, with the exception of the chairperson, who is permitted 125 billable days: Provided further, That none of the funds appropriated in this paragraph shall be used for any activity or expense that is not explicitly authorized by section 3 of the Civil Rights Commission Act of 1983 (42 U.S.C. 1975a). Equal Employment Opportunity Commission Salaries and ExpensesFor necessary expenses of the Equal Employment Opportunity Commission as authorized by title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Equal Pay Act of 1963, the Americans with Disabilities Act of 1990, section 501 of the Rehabilitation Act of 1973, the Civil Rights Act of 1991, the Genetic Information Non-Discrimination Act (GINA) of 2008 (Public Law 110–233), the ADA Amendments Act of 2008 (Public Law 110–325), and the Lilly Ledbetter Fair Pay Act of 2009 (Public Law 111–2), including services as authorized by section 3109 of title 5, United States Code; hire of passenger motor vehicles as authorized by section 1343(b) of title 31, United States Code; nonmonetary awards to private citizens; and up to $29,500,000 for payments to State and local enforcement agencies for authorized services to the Commission, $364,500,000: Provided, That the Commission is authorized to make available for official reception and representation expenses not to exceed $2,250 from available funds: Provided further, That the Commission may take no action to implement any workforce repositioning, restructuring, or reorganization until such time as the Committees on Appropriations of the House of Representatives and the Senate have been notified of such proposals, in accordance with the reprogramming requirements of section 505 of this Act: Provided further, That the Chair is authorized to accept and use any gift or donation to carry out the work of the Commission. International Trade Commission Salaries and ExpensesFor necessary expenses of the International Trade Commission, including hire of passenger motor vehicles and services as authorized by section 3109 of title 5, United States Code, and not to exceed $2,250 for official reception and representation expenses, $84,500,000, to remain available until expended. Legal Services Corporation Payment to the Legal Services CorporationFor payment to the Legal Services Corporation to carry out the purposes of the Legal Services Corporation Act of 1974, $385,000,000, of which $353,000,000 is for basic field programs and required independent audits; $4,500,000 is for the Office of Inspector General, of which such amounts as may be necessary may be used to conduct additional audits of recipients; $18,500,000 is for management and grants oversight; $4,000,000 is for client self-help and information technology; $4,000,000 is for a Pro Bono Innovation Fund; and $1,000,000 is for loan repayment assistance: Provided, That the Legal Services Corporation may continue to provide locality pay to officers and employees at a rate no greater than that provided by the Federal Government to Washington, DC-based employees as authorized by section 5304 of title 5, United States Code, notwithstanding section 1005(d) of the Legal Services Corporation Act (42 U.S.C. 2996(d)): Provided further, That the authorities provided in section 205 of this Act shall be applicable to the Legal Services Corporation: Provided further, That, for the purposes of section 505 of this Act, the Legal Services Corporation shall be considered an agency of the United States Government. Administrative Provision—Legal Services CorporationNone of the funds appropriated in this Act to the Legal Services Corporation shall be expended for any purpose prohibited or limited by, or contrary to any of the provisions of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all funds appropriated in this Act to the Legal Services Corporation shall be subject to the same terms and conditions set forth in such sections, except that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to refer instead to 2015 and 2016, respectively. Marine Mammal Commission Salaries and ExpensesFor necessary expenses of the Marine Mammal Commission as authorized by title II of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.), $3,431,000. State Justice Institute Salaries and ExpensesFor necessary expenses of the State Justice Institute, as authorized by the State Justice Institute Authorization Act of 1984 (42 U.S.C. 10701 et seq.) $5,121,000, of which $500,000 shall remain available until September 30, 2017: Provided, That not to exceed $2,250 shall be available for official reception and representation expenses: Provided further, That, for the purposes of section 505 of this Act, the State Justice Institute shall be considered an agency of the United States Government. 
VGeneral provisions 
(including rescissions) 
501.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress.  502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
503.The expenditure of any appropriation under this Act for any consulting service through procurement contract, pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.  504.If any provision of this Act or the application of such provision to any person or circumstances shall be held invalid, the remainder of the Act and the application of each provision to persons or circumstances other than those as to which it is held invalid shall not be affected thereby. 
505.None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2016, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates or initiates a new program, project or activity; (2) eliminates a program, project or activity; (3) increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; (4) relocates an office or employees; (5) reorganizes or renames offices, programs or activities; (6) contracts out or privatizes any functions or activities presently performed by Federal employees; (7) augments existing programs, projects or activities in excess of $500,000 or 10 percent, whichever is less, or reduces by 10 percent funding for any program, project or activity, or numbers of personnel by 10 percent; or (8) results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, projects or activities as approved by Congress; unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds.  506. (a)If it has been finally determined by a court or Federal agency that any person intentionally affixed a label bearing a Made in America inscription, or any inscription with the same meaning, to any product sold in or shipped to the United States that is not made in the United States, the person shall be ineligible to receive any contract or subcontract made with funds made available in this Act, pursuant to the debarment, suspension, and ineligibility procedures described in sections 9.400 through 9.409 of title 48, Code of Federal Regulations. 
(b)
(1)To the extent practicable, with respect to authorized purchases of promotional items, funds made available by this Act shall be used to purchase items that are manufactured, produced, or assembled in the United States, its territories or possessions.  (2)The term promotional items has the meaning given the term in OMB Circular A–87, Attachment B, Item (1)(f)(3). 
507.
(a)The Departments of Commerce and Justice, the National Science Foundation, and the National Aeronautics and Space Administration shall provide to the Committees on Appropriations of the House of Representatives and the Senate a quarterly report on the status of balances of appropriations at the account level. For unobligated, uncommitted balances and unobligated, committed balances the quarterly reports shall separately identify the amounts attributable to each source year of appropriation from which the balances were derived. For balances that are obligated, but unexpended, the quarterly reports shall separately identify amounts by the year of obligation.  (b)The report described in subsection (a) shall be submitted within 30 days of the end of each quarter. 
(c)If a department or agency is unable to fulfill any aspect of a reporting requirement described in subsection (a) due to a limitation of a current accounting system, the department or agency shall fulfill such aspect to the maximum extent practicable under such accounting system and shall identify and describe in each quarterly report the extent to which such aspect is not fulfilled.  508.Any costs incurred by a department or agency funded under this Act resulting from, or to prevent, personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 505 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section: Provided further, That for the Department of Commerce, this section shall also apply to actions taken for the care and protection of loan collateral or grant property. 
509.None of the funds provided by this Act shall be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type.  510. (a)Notwithstanding any other provision of law, amounts deposited or available in the Fund established by section 1402 of chapter XIV of title II of Public Law 98–473 (42 U.S.C. 10601) in any fiscal year in excess of $2,602,000,000 shall not be available for obligation until the following fiscal year: 
(b)Notwithstanding section 1402(d) of such Act of 1984, of the amounts available from the Fund for obligation, the following amounts shall be available without fiscal year limitation— (1)to the Assistant Attorney General for the Office of Justice Programs— 
(A)$50,000,000 for victim services programs for victims of trafficking as authorized by section 107(b)(2) of Public Law 106–386, or programs authorized under Public Law 113–4;  (B)$16,000,000 for an initiative relating to children exposed to violence; 
(C)$12,000,000 for the court-appointed special advocate program, as authorized by section 217 of the Victims of Child Abuse Act of 1990;  (D)$15,000,000 for supplemental victims' services and other victim-related programs and initiatives, including research and statistics, and for tribal assistance for victims of violence; 
(E)$20,000,000 for programs authorized by the Victims of Child Abuse Act of 1990;  (F)$3,000,000 for child abuse training programs for judicial personnel and practitioners, as authorized by section 222 of the Victims of Child Abuse Act of 1990; and 
(G)$18,000,000 for community-based violence prevention initiatives, including for public health approaches to reducing shootings and violence.  (2)to the Director of the Office for Victims of Crime, $52,000,000 for assistance to Indian tribes only for supplementing victims' services and other victim-related programs and initiatives. 
(3)to the Department of Justice Office of Inspector General, $10,000,000 for oversight and auditing purposes.  511.None of the funds made available to the Department of Justice in this Act may be used to discriminate against or denigrate the religious or moral beliefs of students who participate in programs for which financial assistance is provided from those funds, or of the parents or legal guardians of such students. 
512.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act.  513.Any funds provided in this Act used to implement E-Government Initiatives shall be subject to the procedures set forth in section 505 of this Act. 
514.
(a)The Inspectors General of the Department of Commerce, the Department of Justice, the National Aeronautics and Space Administration, the National Science Foundation, and the Legal Services Corporation shall conduct audits, pursuant to the Inspector General Act (5 U.S.C. App.), of grants or contracts for which funds are appropriated by this Act, and shall submit reports to Congress on the progress of such audits, which may include preliminary findings and a description of areas of particular interest, within 180 days after initiating such an audit and every 180 days thereafter until any such audit is completed.  (b)Within 60 days after the date on which an audit described in subsection (a) by an Inspector General is completed, the Secretary, Attorney General, Administrator, Director, or President, as appropriate, shall make the results of the audit available to the public on the Internet website maintained by the Department, Administration, Foundation, or Corporation, respectively. The results shall be made available in redacted form to exclude— 
(1)any matter described in section 552(b) of title 5, United States Code; and  (2)sensitive personal information for any individual, the public access to which could be used to commit identity theft or for other inappropriate or unlawful purposes. 
(c)Any person awarded a grant or contract funded by amounts appropriated by this Act shall submit a statement to the Secretary of Commerce, the Attorney General, the Administrator, Director, or President, as appropriate, certifying that no funds derived from the grant or contract will be made available through a subcontract or in any other manner to another person who has a financial interest in the person awarded the grant or contract.  (d)The provisions of the preceding subsections of this section shall take effect 30 days after the date on which the Director of the Office of Management and Budget, in consultation with the Director of the Office of Government Ethics, determines that a uniform set of rules and requirements, substantially similar to the requirements in such subsections, consistently apply under the executive branch ethics program to all Federal departments, agencies, and entities. 
515.None of the funds appropriated or otherwise made available under this Act may be used by the Departments of Commerce and Justice, the National Aeronautics and Space Administration, or the National Science Foundation to acquire a high-impact information system, as defined for security categorization in the National Institute of Standards and Technology's (NIST) Federal Information Processing Standard Publication 199, Standards for Security Categorization of Federal Information and Information Systems unless the agency has— (1)reviewed the supply chain risk for the information systems against criteria developed by NIST to inform acquisition decisions for high-impact information systems within the Federal Government and against international standards and guidelines, including those developed by NIST; 
(2)reviewed the supply chain risk from the presumptive awardee against available and relevant threat information provided by the Federal Bureau of Investigation and other appropriate agencies; and  (3)developed, in consultation with NIST and supply chain risk management experts, a mitigation strategy for any identified risks. 
516.None of the funds made available in this Act shall be used in any way whatsoever to support or justify the use of torture by any official or contract employee of the United States Government.  517. (a)Notwithstanding any other provision of law or treaty, none of the funds appropriated or otherwise made available under this Act or any other Act may be expended or obligated by a department, agency, or instrumentality of the United States to pay administrative expenses or to compensate an officer or employee of the United States in connection with requiring an export license for the export to Canada of components, parts, accessories or attachments for firearms listed in Category I, section 121.1 of title 22, Code of Federal Regulations (International Trafficking in Arms Regulations (ITAR), part 121, as it existed on April 1, 2005) with a total value not exceeding $500 wholesale in any transaction, provided that the conditions of subsection (b) of this section are met by the exporting party for such articles. 
(b)The foregoing exemption from obtaining an export license— (1)does not exempt an exporter from filing any Shipper's Export Declaration or notification letter required by law, or from being otherwise eligible under the laws of the United States to possess, ship, transport, or export the articles enumerated in subsection (a); and 
(2)does not permit the export without a license of— (A)fully automatic firearms and components and parts for such firearms, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada; 
(B)barrels, cylinders, receivers (frames) or complete breech mechanisms for any firearm listed in Category I, other than for end use by the Federal Government, or a Provincial or Municipal Government of Canada; or  (C)articles for export from Canada to another foreign destination. 
(c)In accordance with this section, the District Directors of Customs and postmasters shall permit the permanent or temporary export without a license of any unclassified articles specified in subsection (a) to Canada for end use in Canada or return to the United States, or temporary import of Canadian-origin items from Canada for end use in the United States or return to Canada for a Canadian citizen.  (d)The President may require export licenses under this section on a temporary basis if the President determines, upon publication first in the Federal Register, that the Government of Canada has implemented or maintained inadequate import controls for the articles specified in subsection (a), such that a significant diversion of such articles has and continues to take place for use in international terrorism or in the escalation of a conflict in another nation. The President shall terminate the requirements of a license when reasons for the temporary requirements have ceased. 
518.Notwithstanding any other provision of law, no department, agency, or instrumentality of the United States receiving appropriated funds under this Act or any other Act shall obligate or expend in any way such funds to pay administrative expenses or the compensation of any officer or employee of the United States to deny any application submitted pursuant to 22 U.S.C. 2778(b)(1)(B) and qualified pursuant to 27 CFR section 478.112 or .113, for a permit to import United States origin curios or relics firearms, parts, or ammunition.  519.None of the funds made available in this Act may be used to include in any new bilateral or multilateral trade agreement the text of— 
(1)paragraph 2 of article 16.7 of the United States-Singapore Free Trade Agreement;  (2)paragraph 4 of article 17.9 of the United States-Australia Free Trade Agreement; or 
(3)paragraph 4 of article 15.9 of the United States-Morocco Free Trade Agreement.  520.None of the funds made available in this Act may be used to authorize or issue a national security letter in contravention of any of the following laws authorizing the Federal Bureau of Investigation to issue national security letters: The Right to Financial Privacy Act; The Electronic Communications Privacy Act; The Fair Credit Reporting Act; The National Security Act of 1947; USA Freedom Act; and the laws amended by these Acts. 
521.If at any time during any quarter, the program manager of a project within the jurisdiction of the Departments of Commerce or Justice, the National Aeronautics and Space Administration, or the National Science Foundation totaling more than $75,000,000 has reasonable cause to believe that the total program cost has increased by 10 percent or more, the program manager shall immediately inform the respective Secretary, Administrator, or Director. The Secretary, Administrator, or Director shall notify the House and Senate Committees on Appropriations within 30 days in writing of such increase, and shall include in such notice: the date on which such determination was made; a statement of the reasons for such increases; the action taken and proposed to be taken to control future cost growth of the project; changes made in the performance or schedule milestones and the degree to which such changes have contributed to the increase in total program costs or procurement costs; new estimates of the total project or procurement costs; and a statement validating that the project's management structure is adequate to control total project or procurement costs.  522.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2016 until the enactment of the Intelligence Authorization Act for fiscal year 2016. 
523.None of the funds appropriated or otherwise made available by this Act may be used to enter into a contract in an amount greater than $5,000,000 or to award a grant in excess of such amount unless the prospective contractor or grantee certifies in writing to the agency awarding the contract or grant that, to the best of its knowledge and belief, the contractor or grantee has filed all Federal tax returns required during the three years preceding the certification, has not been convicted of a criminal offense under the Internal Revenue Code of 1986, and has not, more than 90 days prior to certification, been notified of any unpaid Federal tax assessment for which the liability remains unsatisfied, unless the assessment is the subject of an installment agreement or offer in compromise that has been approved by the Internal Revenue Service and is not in default, or the assessment is the subject of a non-frivolous administrative or judicial proceeding. (rescissions)  524. (a)Of the unobligated balances available to the Department of Justice, the following funds are hereby rescinded, not later than September 30, 2016, from the following accounts in the specified amounts— 
(1)Working Capital Fund, $55,000,000;  (2)Legal Activities, Assets Forfeiture Fund, $362,945,000, of which $58,945,000 is permanently rescinded; 
(3)United States Marshals Service, Federal Prisoner Detention, $69,500,000;  (4)Federal Bureau of Investigations, Salaries and Expenses, $80,000,000; 
(5)State and Local Law Enforcement Activities, Office on Violence Against Women, Violence Against Women Prevention and Prosecution Programs, $5,020,000; and  (6)State and Local Law Enforcement Activities, Community Oriented Policing Services, $10,000,000. 
(b)The Department of Justice shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report no later than September 1, 2016, specifying the amount of each rescission made pursuant to subsection (a).  525.None of the funds made available in this Act may be used to purchase first class or premium airline travel in contravention of sections 301–10.122 through 301–10.124 of title 41 of the Code of Federal Regulations. 
526.None of the funds made available in this Act may be used to send or otherwise pay for the attendance of more than 50 employees from a Federal department or agency, who are stationed in the United States, at any single conference occurring outside the United States unless such conference is a law enforcement training or operational conference for law enforcement personnel and the majority of Federal employees in attendance are law enforcement personnel stationed outside the United States.  527.None of the funds appropriated or otherwise made available in this Act may be used in a manner that is inconsistent with the principal negotiating objective of the United States with respect to trade remedy laws to preserve the ability of the United States— 
(1)to enforce vigorously its trade laws, including antidumping, countervailing duty, and safeguard laws;  (2)to avoid agreements that— 
(A)lessen the effectiveness of domestic and international disciplines on unfair trade, especially dumping and subsidies; or  (B)lessen the effectiveness of domestic and international safeguard provisions, in order to ensure that United States workers, agricultural producers, and firms can compete fully on fair terms and enjoy the benefits of reciprocal trade concessions; and 
(3)to address and remedy market distortions that lead to dumping and subsidization, including overcapacity, cartelization, and market-access barriers.  528.None of the funds appropriated or otherwise made available in this Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— 
(1)is not a United States citizen or a member of the Armed Forces of the United States; and  (2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 
529.
(a)None of the funds appropriated or otherwise made available in this Act may be used to construct, acquire, or modify any facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense.  (b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba. 
(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantanamo Bay, Cuba, and who— (1)is not a citizen of the United States or a member of the Armed Forces of the United States; and 
(2)is— (A)in the custody or under the effective control of the Department of Defense; or 
(B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.  530.To the extent practicable, funds made available in this Act should be used to purchase light bulbs that are Energy Star qualified or have the Federal Energy Management Program designation. 
531.The Director of the Office of Management and Budget shall instruct any department, agency, or instrumentality of the United States receiving funds appropriated under this Act to track undisbursed balances in expired grant accounts and include in its annual performance plan and performance and accountability reports the following: (1)Details on future action the department, agency, or instrumentality will take to resolve undisbursed balances in expired grant accounts. 
(2)The method that the department, agency, or instrumentality uses to track undisbursed balances in expired grant accounts.  (3)Identification of undisbursed balances in expired grant accounts that may be returned to the Treasury of the United States. 
(4)In the preceding 3 fiscal years, details on the total number of expired grant accounts with undisbursed balances (on the first day of each fiscal year) for the department, agency, or instrumentality and the total finances that have not been obligated to a specific project remaining in the accounts.  532.None of the funds made available by this Act may be used to pay the salaries or expenses of personnel to deny, or fail to act on, an application for the importation of any model of shotgun if— 
(1)all other requirements of law with respect to the proposed importation are met; and  (2)no application for the importation of such model of shotgun, in the same configuration, had been denied by the Attorney General prior to January 1, 2011, on the basis that the shotgun was not particularly suitable for or readily adaptable to sporting purposes. 
533.
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.  (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
534.The Departments of Commerce and Justice, the National Aeronautics and Space Administration, and the National Science Foundation shall submit spending plans, signed by the respective department or agency head, to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the date of enactment of this Act.  535. (a)The head of any executive branch department, agency, board, commission, or office funded by this Act shall submit annual reports to the Inspector General or senior ethics official for any entity without an Inspector General, regarding the costs and contracting procedures related to each conference held by any such department, agency, board, commission, or office during fiscal year 2016 for which the cost to the United States Government was more than $100,000. 
(b)Each report submitted shall include, for each conference described in subsection (a) held during the applicable period— (1)a description of its purpose; 
(2)the number of participants attending;  (3)a detailed statement of the costs to the United States Government, including— 
(A)the cost of any food or beverages;  (B)the cost of any audio-visual services; 
(C)the cost of employee or contractor travel to and from the conference; and  (D)a discussion of the methodology used to determine which costs relate to the conference; and 
(4)a description of the contracting procedures used including— (A)whether contracts were awarded on a competitive basis; and 
(B)a discussion of any cost comparison conducted by the departmental component or office in evaluating potential contractors for the conference.  (c)Within 15 days of the date of a conference held by any executive branch department, agency, board, commission, or office funded by this Act during fiscal year 2016 for which the cost to the United States Government was more than $20,000, the head of any such department, agency, board, commission, or office shall notify the Inspector General or senior ethics official for any entity without an Inspector General, of the date, location, and number of employees attending such conference. 
(d)A grant or contract funded by amounts appropriated by this or any other appropriations Act may not be used for the purpose of defraying the costs of a banquet or conference that is not directly and programmatically related to the purpose for which the grant or contract was awarded, such as a banquet or conference held in connection with planning, training, assessment, review, or other routine purposes related to a project funded by the grant or contract.  (e)None of the funds made available in this or any other appropriations Act may be used for travel and conference activities that are not in compliance with Office of Management and Budget Memorandum M–12–12 dated May 11, 2012 or any subsequent revisions to that memorandum. 
536.None of the funds made available by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty.  537.The head of any executive branch department, agency, board, commission, or office funded by this Act shall require that all contracts within their purview that provide award fees link such fees to successful acquisition outcomes, specifying the terms of cost, schedule, and performance. 
538.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or for performance that does not meet the basic requirements of a contract.  539.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless a Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government. 
540.None of the funds made available by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless the agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government.  541.None of the funds made available under this Act may be used in contravention of section 7606 (Legitimacy of Industrial Hemp Research) of the Agricultural Act of 2014 (Public Law 113–79) by the Department of Justice or the Drug Enforcement Administration. 
542.None of the funds made available in this Act to the Department of Justice may be used, with respect to any of the States of Alabama, Alaska, Arizona, California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois, Iowa, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, Oklahoma, Oregon, Rhode Island, South Carolina, Tennessee, Texas, Utah, Vermont, Virginia, Washington, and Wisconsin, or with respect to either the District of Columbia or Guam, to prevent any of them from implementing their own laws that authorize the use, distribution, possession, or cultivation of medical marijuana. This division may be cited as the Commerce, Justice, Science, and Related Agencies Appropriations Act, 2016. 
BDepartment of Homeland Security appropriations act, 2016 
I 
Departmental management and operations Office of the secretary and executive managementFor necessary expenses of the Office of the Secretary of Homeland Security, as authorized by section 102 of the Homeland Security Act of 2002 (6 U.S.C. 112), and executive management of the Department of Homeland Security, as authorized by law, $133,362,000: Provided, That not to exceed $45,000 shall be for official reception and representation expenses: Provided further, That all official costs associated with the use of government aircraft by Department of Homeland Security personnel to support official travel of the Secretary and the Deputy Secretary shall be paid from amounts made available for the Immediate Office of the Secretary and the Immediate Office of the Deputy Secretary: Provided further, That, not later than 30 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives, the Committees on the Judiciary of the House of Representatives and the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate the comprehensive plan for implementation of the biometric entry and exit data system as required under this heading in Public Law 114–4 and a report on visa overstay data by country as required by section 1376 of title 8, United States Code: Provided further, That the report on visa overstay data shall also include— 
(1)overstays from all nonimmigrant visa categories under the immigration laws, delineated by each of the classes and sub-classes of such categories; and  (2)numbers as well as rates of overstays for each class and sub-class of such nonimmigrant categories on a per-country basis: 
Provided further, That, of the funds provided under this heading, $13,000,000 shall be withheld from obligation for the Office of the Secretary and Executive Management until both the comprehensive plan and the report are submitted.Office of the under secretary for managementFor necessary expenses of the Office of the Under Secretary for Management, as authorized by sections 701 through 705 of the Homeland Security Act of 2002 (6 U.S.C. 341 through 345), $184,465,000, of which not to exceed $2,250 shall be for official reception and representation expenses: Provided, That, of the total amount made available under this heading, $2,931,000 shall remain available until September 30, 2017, solely for the alteration and improvement of facilities, tenant improvements, and relocation costs to consolidate Department headquarters operations at the Nebraska Avenue Complex; and $7,778,000 shall remain available until September 30, 2017, for the Human Resources Information Technology program: Provided further, That the Under Secretary for Management shall include in the President's budget proposal for fiscal year 2017, submitted pursuant to section 1105(a) of title 31, United States Code, a Comprehensive Acquisition Status Report, which shall include the information required under the heading Office of the Under Secretary for Management under title I of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74), and shall submit quarterly updates to such report not later than 45 days after the completion of each quarter. Office of the chief financial officerFor necessary expenses of the Office of the Chief Financial Officer, as authorized by section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113), $53,420,000: Provided, That the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time the President's budget proposal for fiscal year 2017 is submitted pursuant to section 1105(a) of title 31, United States Code, the Future Years Homeland Security Program, as authorized by section 874 of Public Law 107–296 (6 U.S.C. 454). Office of the chief information officerFor necessary expenses of the Office of the Chief Information Officer, as authorized by section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113), and Departmentwide technology investments, $304,479,000; of which $104,790,000 shall be available for salaries and expenses; and of which $199,689,000, to remain available until September 30, 2017, shall be available for development and acquisition of information technology equipment, software, services, and related activities for the Department of Homeland Security. Analysis and operationsFor necessary expenses for intelligence analysis and operations coordination activities, as authorized by title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), $263,467,000; of which not to exceed $3,825 shall be for official reception and representation expenses; of which not to exceed $2,000,000 is available for facility needs associated with secure space at fusion centers, including improvements to buildings; and of which $109,639,000 shall remain available until September 30, 2017. Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $134,488,000; of which not to exceed $300,000 may be used for certain confidential operational expenses, including the payment of informants, to be expended at the direction of the Inspector General.  IISecurity, enforcement, and investigations U.S. customs and border protection Salaries and expensesFor necessary expenses for enforcement of laws relating to border security, immigration, customs, agricultural inspections and regulatory activities related to plant and animal imports, and transportation of unaccompanied minor aliens; purchase and lease of up to 7,500 (6,500 for replacement only) police-type vehicles; and contracting with individuals for personal services abroad; $8,779,325,000; of which $3,274,000 shall be derived from the Harbor Maintenance Trust Fund for administrative expenses related to the collection of the Harbor Maintenance Fee pursuant to section 9505(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 9505(c)(3)) and notwithstanding section 1511(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 551(e)(1)); of which not to exceed $34,425 shall be for official reception and representation expenses; of which such sums as become available in the Customs User Fee Account, except sums subject to section 13031(f)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(3)), shall be derived from that account; of which not to exceed $150,000 shall be available for payment for rental space in connection with preclearance operations; and of which not to exceed $1,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security: Provided, That, of the amounts made available under this heading for Inspection and Detection Technology Investments, $18,500,000 shall remain available until September 30, 2018: Provided further, That, for fiscal year 2016, the overtime limitation prescribed in section 5(c)(1) of the Act of February 13, 1911 (19 U.S.C. 267(c)(1)) shall be $35,000; and notwithstanding any other provision of law, none of the funds appropriated by this Act shall be available to compensate any employee of U.S. Customs and Border Protection for overtime, from whatever source, in an amount that exceeds such limitation, except in individual cases determined by the Secretary of Homeland Security, or the designee of the Secretary, to be necessary for national security purposes, to prevent excessive costs, or in cases of immigration emergencies: Provided further, That the Border Patrol shall maintain an active duty presence of not less than 21,370 full-time equivalent agents protecting the borders of the United States in the fiscal year. Automation modernizationFor necessary expenses for U.S. Customs and Border Protection for operation and improvement of automated systems, including salaries and expenses, $854,029,000; of which $463,059,000 shall remain available until September 30, 2018; and of which not less than $151,062,000 shall be for the development of the Automated Commercial Environment. Border security fencing, infrastructure, and technologyFor expenses for border security fencing, infrastructure, and technology, $373,461,000, to remain available until September 30, 2017. Air and marine operationsFor necessary expenses for the operations, maintenance, and procurement of marine vessels, aircraft, unmanned aircraft systems, the Air and Marine Operations Center, and other related equipment of the air and marine program, including salaries and expenses, operational training, and mission-related travel, the operations of which include the following: the interdiction of narcotics and other goods; the provision of support to Federal, State, and local agencies in the enforcement or administration of laws enforced by the Department of Homeland Security; and, at the discretion of the Secretary of Homeland Security, the provision of assistance to Federal, State, and local agencies in other law enforcement and emergency humanitarian efforts; $754,614,000; of which $303,445,000 shall be available for salaries and expenses; and of which $451,169,000 shall remain available until September 30, 2018: Provided, That no aircraft or other related equipment, with the exception of aircraft that are one of a kind and have been identified as excess to U.S. Customs and Border Protection requirements and aircraft that have been damaged beyond repair, shall be transferred to any other Federal agency, department, or office outside of the Department of Homeland Security during fiscal year 2016 without prior notice to the Committees on Appropriations of the Senate and the House of Representatives: Provided further, That the Secretary of Homeland Security shall report to the Committees on Appropriations of the Senate and the House of Representatives, not later than 90 days after the date of enactment of this Act, on any changes to the 5-year strategic plan of the air and marine program required under the heading Air and Marine Interdiction, Operations, and Maintenance in Public Law 112–74. Construction and facilities managementFor necessary expenses to plan, acquire, construct, renovate, equip, furnish, operate, manage, and maintain buildings, facilities, and related infrastructure necessary for the administration and enforcement of the laws relating to customs, immigration, and border security, $313,500,000, to remain available until September 30, 2020.  U.S. Immigration and customs enforcement Salaries and expensesFor necessary expenses for enforcement of immigration and customs laws, detention and removals, and investigations, including intellectual property rights and overseas vetted units operations; and purchase and lease of up to 3,790 (2,350 for replacement only) police-type vehicles; $5,762,494,000; of which not to exceed $10,000,000 shall be available until expended for conducting special operations under section 3131 of the Customs Enforcement Act of 1986 (19 U.S.C. 2081); of which not to exceed $11,475 shall be for official reception and representation expenses; of which not to exceed $2,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security; of which not less than $305,000 shall be for promotion of public awareness of the child pornography tipline and activities to counter child exploitation; of which not less than $5,400,000 shall be used to facilitate agreements consistent with section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)); of which not to exceed $40,000,000, to remain available until September 30, 2018, is for maintenance, construction, and lease hold improvements at owned and leased facilities; and of which not to exceed $11,216,000 shall be available to fund or reimburse other Federal agencies for the costs associated with the care, maintenance, and repatriation of smuggled aliens unlawfully present in the United States: Provided, That none of the funds made available under this heading shall be available to compensate any employee for overtime in an annual amount in excess of $35,000, except that the Secretary of Homeland Security, or the designee of the Secretary, may waive that amount as necessary for national security purposes and in cases of immigration emergencies: Provided further, That, of the total amount provided, $15,770,000 shall be for activities to enforce laws against forced child labor, of which not to exceed $6,000,000 shall remain available until expended: Provided further, That, of the total amount available, not less than $1,600,000,000 shall be available to identify aliens convicted of a crime who may be deportable, and to remove them from the United States once they are judged deportable: Provided further, That the Secretary of Homeland Security shall prioritize the identification and removal of aliens convicted of a crime by the severity of that crime: Provided further, That funding made available under this heading shall maintain a level of not less than 34,000 detention beds through September 30, 2016: Provided further, That, of the total amount provided, not less than $3,201,977,000 is for enforcement, detention, and removal operations, including transportation of unaccompanied minor aliens: Provided further, That, of the amount provided for Custody Operations in the previous proviso, $45,000,000 shall remain available until September 30, 2020: Provided further, That, of the total amount provided for the Visa Security Program, $13,300,000 shall remain available until September 30, 2017: Provided further, That not less than $15,000,000 shall be available for investigation of intellectual property rights violations, including operation of the National Intellectual Property Rights Coordination Center: Provided further, That none of the funds provided under this heading may be used to continue a delegation of law enforcement authority authorized under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) if the Department of Homeland Security Inspector General determines that the terms of the agreement governing the delegation of authority have been materially violated: Provided further, That none of the funds provided under this heading may be used to continue any contract for the provision of detention services if the two most recent overall performance evaluations received by the contracted facility are less than adequate or the equivalent median score in any subsequent performance evaluation system: Provided further, That nothing under this heading shall prevent U.S. Immigration and Customs Enforcement from exercising those authorities provided under immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))) during priority operations pertaining to aliens convicted of a crime: Provided further, That, without regard to the limitation as to time and condition of section 503(d) of this Act, the Secretary may propose to reprogram and transfer funds within and into this appropriation necessary to ensure the detention of aliens prioritized for removal. Automation modernizationFor expenses of immigration and customs enforcement automated systems, $53,000,000, to remain available until September 30, 2018. Transportation security administration Aviation securityFor necessary expenses of the Transportation Security Administration related to providing civil aviation security services pursuant to the Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note), $5,582,528,000, to remain available until September 30, 2017; of which not to exceed $7,650 shall be for official reception and representation expenses: Provided, That any award to deploy explosives detection systems shall be based on risk, the airport's current reliance on other screening solutions, lobby congestion resulting in increased security concerns, high injury rates, airport readiness, and increased cost effectiveness: Provided further, That security service fees authorized under section 44940 of title 49, United States Code, shall be credited to this appropriation as offsetting collections and shall be available only for aviation security: Provided further, That the sum appropriated under this heading from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2016 so as to result in a final fiscal year appropriation from the general fund estimated at not more than $3,452,528,000: Provided further, That the funds deposited pursuant to section 515 of Public Law 108–334 that are currently unavailable for obligation are hereby permanently cancelled: Provided further, That, notwithstanding section 44923 of title 49, United States Code, for fiscal year 2016, any funds in the Aviation Security Capital Fund established by section 44923(h) of title 49, United States Code, may be used for the procurement and installation of explosives detection systems or for the issuance of other transaction agreements for the purpose of funding projects described in section 44923(a) of such title: Provided further, That, notwithstanding any other provision of law, for the current fiscal year and each fiscal year hereafter, mobile explosives detection systems purchased and deployed using funds made available under this heading may be moved and redeployed to meet evolving passenger and baggage screening security priorities at airports: Provided further, That none of the funds made available in this Act may be used for any recruiting or hiring of personnel into the Transportation Security Administration that would cause the agency to exceed a staffing level of 43,000 full-time equivalent screeners: Provided further, That the preceding proviso shall not apply to personnel hired as part-time employees: Provided further, That, not later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a detailed report on— 
(1)the Department of Homeland Security efforts and resources being devoted to develop more advanced integrated passenger screening technologies for the most effective security of passengers and baggage at the lowest possible operating and acquisition costs, including projected funding levels for each fiscal year for the next 5 years or until project completion, whichever is earlier;  (2)how the Transportation Security Administration is deploying its existing passenger and baggage screener workforce in the most cost effective manner; and 
(3)labor savings from the deployment of improved technologies for passenger and baggage screening, including high-speed baggage screening and how those savings are being used to offset security costs or reinvested to address security vulnerabilities:  Provided further, That the Administrator of the Transportation Security Administration shall submit to the Committees on Appropriations of the Senate and the House of Representatives, a semiannual report updating information on a strategy to increase the number of air passengers eligible for expedited screening as specified under this heading in Public Law 114–4: Provided further, That Members of the United States House of Representatives and United States Senate, including the leadership; the heads of Federal agencies and commissions, including the Secretary, Deputy Secretary, Under Secretaries, and Assistant Secretaries of the Department of Homeland Security; the United States Attorney General, Deputy Attorney General, Assistant Attorneys General, and the United States Attorneys; and senior members of the Executive Office of the President, including the Director of the Office of Management and Budget, shall not be exempt from Federal passenger and baggage screening.Surface transportation securityFor necessary expenses of the Transportation Security Administration related to surface transportation security activities, $122,728,000, to remain available until September 30, 2017. Intelligence and vettingFor necessary expenses for the development and implementation of intelligence and vetting activities, $225,315,000, to remain available until September 30, 2017. Transportation security supportFor necessary expenses of the Transportation Security Administration related to transportation security support pursuant to the Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note), $918,867,000, to remain available until September 30, 2017. United States Coast guard Operating expensesFor necessary expenses for the operation and maintenance of the Coast Guard, not otherwise provided for; purchase or lease of not to exceed 25 passenger motor vehicles, which shall be for replacement only; purchase or lease of small boats for contingent and emergent requirements (at a unit cost of no more than $700,000) and repairs and service-life replacements, not to exceed a total of $31,000,000; purchase or lease of boats necessary for overseas deployments and activities; purchase or lease of other equipment (at a unit cost of no more than $250,000); minor shore construction projects not exceeding $1,000,000 in total cost on any location; payments pursuant to section 156 of Public Law 97–377 (42 U.S.C. 402 note; 96 Stat. 1920); and recreation and welfare; $6,996,365,000, of which $500,002,000 shall be for defense-related activities, of which $160,002,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 and shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress; of which $24,500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which not to exceed $30,600 shall be for official reception and representation expenses: Provided, That none of the funds made available by this Act shall be for expenses incurred for recreational vessels under section 12114 of title 46, United States Code, except to the extent fees are collected from owners of yachts and credited to this appropriation: Provided further, That, to the extent fees are insufficient to pay expenses of recreational vessel documentation under such section 12114, and there is a backlog of recreational vessel applications, then personnel performing non-recreational vessel documentation functions under subchapter II of chapter 121 of title 46, United States Code, may perform documentation under section 12114: Provided further, That, of the funds provided under this heading, $85,000,000 shall be withheld from obligation for Coast Guard Headquarters Directorates until a future-years capital investment plan for fiscal years 2017–2021, as specified under the heading Coast Guard, Acquisition, Construction, and Improvements of this Act, is submitted to the Committees on Appropriations of the Senate and the House of Representatives: Provided further, That funds made available under this heading for Overseas Contingency Operations/Global War on Terrorism may be allocated by program, project, and activity, notwithstanding section 503 of this Act: Provided further, That, without regard to the limitation as to time and condition of section 503(d) of this Act, after June 30, up to $10,000,000 may be reprogrammed to or from Military Pay and Allowances in according with subsections (a), (b), and (c) of section 503. Environmental compliance and restorationFor necessary expenses to carry out the environmental compliance and restoration functions of the Coast Guard under chapter 19 of title 14, United States Code, $13,221,000, to remain available until September 30, 2020. Reserve trainingFor necessary expenses of the Coast Guard Reserve, as authorized by law; operations and maintenance of the Coast Guard reserve program; personnel and training costs; and equipment and services; $110,614,000. Acquisition, construction, and improvementsFor necessary expenses of acquisition, construction, renovation, and improvement of aids to navigation, shore facilities, vessels, and aircraft, including equipment related thereto; and maintenance, rehabilitation, lease, and operation of facilities and equipment; as authorized by law; $1,573,269,000; of which $20,000,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which the following amounts, to remain available until September 30, 2020 (except as subsequently specified), shall be available as follows: $1,069,900,000 to acquire, effect major repairs to, renovate, or improve vessels, small boats, and related equipment; $200,000,000 to acquire, effect major repairs to, renovate, or improve aircraft or increase aviation capability; $65,100,000 for other acquisition programs; $121,400,000 for shore facilities and aids to navigation, including facilities at Department of Defense installations used by the Coast Guard; and $116,869,000, to remain available until September 30, 2016, for personnel compensation and benefits and related costs: Provided, That, of the funds provided by this Act, not less than $640,000,000 shall be immediately available and allotted to contract for the production of the ninth National Security Cutter notwithstanding the availability of funds for postproduction costs: Provided further, That the Commandant of the Coast Guard shall submit to the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives, at the time the President's budget proposal for fiscal year 2017 is submitted pursuant to section 1105(a) of title 31, United States Code, a future-years capital investment plan for the Coast Guard that identifies for each requested capital asset— 
(1)the proposed appropriations included in that budget;  (2)the total estimated cost of completion, including and clearly delineating the costs of associated major acquisition systems infrastructure and transition to operations; 
(3)projected funding levels for each fiscal year for the next 5 fiscal years or until acquisition programs baseline or project completion, whichever is earlier;  (4)an estimated completion date at the projected funding levels; and 
(5)a current acquisition program baseline for each capital asset, as applicable, that— (A)includes the total acquisition cost of each asset, subdivided by fiscal year and including a detailed description of the purpose of the proposed funding levels for each fiscal year, including for each fiscal year funds requested for design, pre-acquisition activities, production, structural modifications, missionization, post-delivery, and transition to operations costs; 
(B)includes a detailed project schedule through completion, subdivided by fiscal year, that details— (i)quantities planned for each fiscal year; and 
(ii)major acquisition and project events, including development of operational requirements, contracting actions, design reviews, production, delivery, test and evaluation, and transition to operations, including necessary training, shore infrastructure, and logistics;  (C)notes and explains any deviations in cost, performance parameters, schedule, or estimated date of completion from the original acquisition program baseline and the most recent baseline approved by the Department of Homeland Security's Acquisition Review Board, if applicable; 
(D)aligns the acquisition of each asset to mission requirements by defining existing capabilities of comparable legacy assets, identifying known capability gaps between such existing capabilities and stated mission requirements, and explaining how the acquisition of each asset will address such known capability gaps;  (E)defines life-cycle costs for each asset and the date of the estimate on which such costs are based, including all associated costs of major acquisitions systems infrastructure and transition to operations, delineated by purpose and fiscal year for the projected service life of the asset; 
(F)includes the earned value management system summary schedule performance index and cost performance index for each asset, if applicable; and  (G)includes a phase-out and decommissioning schedule delineated by fiscal year for each existing legacy asset that each asset is intended to replace or recapitalize: 
Provided further, That the Commandant of the Coast Guard shall ensure that amounts specified in the future-years capital investment plan are consistent, to the maximum extent practicable, with proposed appropriations necessary to support the programs, projects, and activities of the Coast Guard in the President's budget proposal for fiscal year 2017, submitted pursuant to section 1105(a) of title 31, United States Code: 
Provided further, That any inconsistencies between the capital investment plan and proposed appropriations shall be identified and justified: 
Provided further, That the Director of the Office of Management and Budget shall not delay the submission of the capital investment plan referred to by the preceding provisos: 
Provided further, That the Director of the Office of Management and Budget shall have no more than a single period of 10 consecutive business days to review the capital investment plan prior to submission: 
Provided further, That the Secretary of Homeland Security shall notify the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives one day after the capital investment plan is submitted to the Office of Management and Budget for review and the Director of the Office of Management and Budget shall notify the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives when such review is completed.Research, development, test, and evaluationFor necessary expenses for applied scientific research, development, test, and evaluation; and for maintenance, rehabilitation, lease, and operation of facilities and equipment; as authorized by law; $18,019,000, to remain available until September 30, 2018, of which $500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): Provided, That there may be credited to and used for the purposes of this appropriation funds received from State and local governments, other public authorities, private sources, and foreign countries for expenses incurred for research, development, testing, and evaluation. Retired payFor retired pay, including the payment of obligations otherwise chargeable to lapsed appropriations for this purpose, payments under the Retired Serviceman's Family Protection and Survivor Benefits Plans, payment for career status bonuses, concurrent receipts, and combat-related special compensation under the National Defense Authorization Act, and payments for medical care of retired personnel and their dependents under chapter 55 of title 10, United States Code, $1,604,000,000, to remain available until expended. United states secret service Salaries and expensesFor necessary expenses of the United States Secret Service, including purchase of not to exceed 652 vehicles for police-type use for replacement only; hire of passenger motor vehicles; purchase of motorcycles made in the United States; hire of aircraft; services of expert witnesses at such rates as may be determined by the Director of the United States Secret Service; rental of buildings in the District of Columbia, and fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control, as may be necessary to perform protective functions; payment of per diem or subsistence allowances to employees in cases in which a protective assignment on the actual day or days of the visit of a protectee requires an employee to work 16 hours per day or to remain overnight at a post of duty; conduct of and participation in firearms matches; presentation of awards; travel of United States Secret Service employees on protective missions without regard to the limitations on such expenditures in this or any other Act if approval is obtained in advance from the Committees on Appropriations of the Senate and the House of Representatives; research and development; grants to conduct behavioral research in support of protective research and operations; and payment in advance for commercial accommodations as may be necessary to perform protective functions; $1,837,165,000; of which not to exceed $19,125 shall be for official reception and representation expenses; of which not to exceed $100,000 shall be to provide technical assistance and equipment to foreign law enforcement organizations in counterfeit investigations; of which $2,366,000 shall be for forensic and related support of investigations of missing and exploited children; of which $6,000,000 shall be for a grant for activities related to investigations of missing and exploited children and shall remain available until September 30, 2017; and of which not less than $10,000,000 shall be for activities related to training in electronics crimes investigations and forensics: Provided, That $18,000,000 for protective travel shall remain available until September 30, 2017: Provided further, That, of the amounts made available under this heading for security improvements at the White House complex, $8,200,000 shall remain available until September 30, 2017: Provided further, That $4,500,000 for National Special Security Events shall remain available until expended: Provided further, That the United States Secret Service is authorized to obligate funds in anticipation of reimbursements from Federal agencies and entities, as defined in section 105 of title 5, United States Code, for personnel receiving training sponsored by the James J. Rowley Training Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available under this heading at the end of the fiscal year: Provided further, That none of the funds made available under this heading shall be available to compensate any employee for overtime in an annual amount in excess of $35,000, except that the Secretary of Homeland Security, or the designee of the Secretary, may waive that amount as necessary for national security purposes: Provided further, That none of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be made available for the protection of the head of a Federal agency other than the Secretary of Homeland Security: Provided further, That the Director of the United States Secret Service may enter into an agreement to provide such protection on a fully reimbursable basis: Provided further, That none of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be obligated for the purpose of opening a new permanent domestic or overseas office or location unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such obligation: Provided further, That, for purposes of section 503(b) of this Act, $15,000,000 or 10 percent, whichever is less, may be transferred between Protection of Persons and Facilities and Domestic Field Operations. Acquisition, construction, improvements, and related expensesFor necessary expenses for acquisition, construction, repair, alteration, and improvement of physical and technological infrastructure, $86,974,000; of which $26,432,000, to remain available until September 30, 2020, shall be for acquisition, construction, improvement, and maintenance of the James J. Rowley Training Center; and of which $60,542,000, to remain available until September 30, 2018, shall be for Information Integration and Technology Transformation program execution.  IIIProtection, preparedness, response, and recovery National protection and programs directorate Management and administrationFor the management and administration of the National Protection and Programs Directorate, and support for operations and information technology, $57,971,000: Provided, That not to exceed $3,825 shall be for official reception and representation expenses: Provided further, That the President's budget proposal for fiscal year 2017, submitted pursuant to section 1105(a) of title 31, United States Code, shall be detailed by office, and by program, project, and activity level, for the National Protection and Programs Directorate. Infrastructure protection and information securityFor necessary expenses for infrastructure protection and information security programs and activities, as authorized by title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), $1,297,000,000, of which $271,363,000 shall remain available until September 30, 2017. Federal protective serviceThe revenues and collections of security fees credited to this account shall be available until expended for necessary expenses related to the protection of federally owned and leased buildings and for the operations of the Federal Protective Service: Provided, That the Director of the Federal Protective Service shall submit at the time the President's budget proposal for fiscal year 2017 is submitted pursuant to section 1105(a) of title 31, United States Code, a strategic human capital plan that aligns fee collections to personnel requirements based on a current threat assessment. Office of biometric identity managementFor necessary expenses for the Office of Biometric Identity Management, as authorized by section 7208 of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b), $283,265,000: Provided, That, of the total amount made available under this heading, $159,054,000 shall remain available until September 30, 2018. Office of health affairsFor necessary expenses of the Office of Health Affairs, $122,924,000; of which $25,865,000 is for salaries and expenses and $83,278,000 is for BioWatch operations: Provided, That, of the amount made available under this heading, $13,781,000 shall remain available until September 30, 2017, for biosurveillance, chemical defense, medical and health planning and coordination, and workforce health protection. Federal emergency management agency Salaries and expensesFor necessary expenses of the Federal Emergency Management Agency, $928,806,000, including activities authorized by the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Cerro Grande Fire Assistance Act of 2000 (division C, title I, 114 Stat. 583), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.), the Defense Production Act of 1950 (50 U.S.C. App. 2061 et seq.), sections 107 and 303 of the National Security Act of 1947 (50 U.S.C. 404, 405), Reorganization Plan No. 3 of 1978 (5 U.S.C. App.), the National Dam Safety Program Act (33 U.S.C. 467 et seq.), the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53), the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.), the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295; 120 Stat. 1394), the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141, 126 Stat. 916), and the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89): Provided, That not to exceed $2,250 shall be for official reception and representation expenses: Provided further, That, of the total amount made available under this heading, $35,180,000 shall be for the Urban Search and Rescue Response System, of which none is available for Federal Emergency Management Agency administrative costs: Provided further, That, of the total amount made available under this heading, $27,500,000 shall remain available until September 30, 2017, for capital improvements and other expenses related to continuity of operations at the Mount Weather Emergency Operations Center: Provided further, That, of the total amount made available, $3,422,000 shall be for the Office of National Capital Region Coordination: Provided further, That the Administrator of the Federal Emergency Management Agency, in consultation with the Department of Homeland Security Chief Information Officer, shall submit to the Committees on Appropriations of the Senate and the House of Representatives an expenditure plan including results to date, plans for the program, and a list of projects with associated funding provided from prior appropriations and provided by this Act for automated systems. State and local programsFor grants, contracts, cooperative agreements, and other activities, $1,500,000,000, which shall be allocated as follows: (1)$467,000,000 shall be for the State Homeland Security Grant Program under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605), of which $55,000,000 shall be for Operation Stonegarden: Provided, That, notwithstanding subsection (c)(4) of such section 2004, for fiscal year 2016, the Commonwealth of Puerto Rico shall make available to local and tribal governments amounts provided to the Commonwealth of Puerto Rico under this paragraph in accordance with subsection (c)(1) of such section 2004. 
(2)$600,000,000 shall be for the Urban Area Security Initiative under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604), of which not less than $25,000,000 shall be for organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack.  (3)$100,000,000 shall be for Public Transportation Security Assistance, Railroad Security Assistance, and Over-the-Road Bus Security Assistance under sections 1406, 1513, and 1532 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 6 U.S.C. 1135, 1163, and 1182), of which not less than $10,000,000 shall be for Amtrak security: Provided, That such public transportation security assistance shall be provided directly to public transportation agencies. 
(4)$100,000,000 shall be for Port Security Grants in accordance with 46 U.S.C. 70107.  (5)$233,000,000 shall be to sustain current operations for training, exercises, technical assistance, and other programs, of which $162,991,000 shall be for training of State, local, and tribal emergency response providers: 
Provided, That, for grants under paragraphs (1) through (4), applications for grants shall be made available to eligible applicants not later than 60 days after the date of enactment of this Act, that eligible applicants shall submit applications not later than 80 days after the grant announcement, and the Administrator of the Federal Emergency Management Agency shall act within 65 days after the receipt of an application: 
Provided further, That, notwithstanding section 2008(a)(11) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)(11)) or any other provision of law, a grantee may not use more than 5 percent of the amount of a grant made available under this heading for expenses directly related to administration of the grant: 
Provided further, That for grants under paragraphs (1) and (2), the installation of communications towers is not considered construction of a building or other physical facility: 
Provided further, That grantees shall provide reports on their use of funds, as determined necessary by the Secretary of Homeland Security: 
Provided further, That, notwithstanding section 509 of this Act, the Administrator of the Federal Emergency Management Agency may use the funds provided in paragraph (5) to acquire real property for the purpose of establishing or appropriately extending the security buffer zones around Federal Emergency Management Agency training facilities.Firefighter assistance grantsFor grants for programs authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.), $680,000,000, to remain available until September 30, 2017, of which $340,000,000 shall be available to carry out section 33 of that Act (15 U.S.C. 2229) and $340,000,000 shall be available to carry out section 34 of that Act (15 U.S.C. 2229a). Emergency management performance grantsFor emergency management performance grants, as authorized by the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.), and Reorganization Plan No. 3 of 1978 (5 U.S.C. App.), $350,000,000. Radiological emergency preparedness programThe aggregate charges assessed during fiscal year 2016, as authorized in title III of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be less than 100 percent of the amounts anticipated by the Department of Homeland Security necessary for its radiological emergency preparedness program for the next fiscal year: Provided, That the methodology for assessment and collection of fees shall be fair and equitable and shall reflect costs of providing such services, including administrative costs of collecting such fees: Provided further, That fees received under this heading shall be deposited in this account as offsetting collections and will become available for authorized purposes on October 1, 2016, and remain available until expended. United states fire administrationFor necessary expenses of the United States Fire Administration and for other purposes, as authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.) and the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), $44,000,000. Disaster relief fund (including transfer of funds)For necessary expenses in carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $7,374,693,000, to remain available until expended, of which $24,000,000 shall be transferred to the Department of Homeland Security Office of Inspector General for audits and investigations related to disasters: Provided, That the Administrator of the Federal Emergency Management Agency shall submit an expenditure plan to the Committees on Appropriations of the Senate and the House of Representatives detailing the use of the funds made available in this or any other Act for disaster readiness and support not later than 60 days after the date of enactment of this Act: Provided further, That the Administrator of the Federal Emergency Management Agency shall submit to such Committees a semiannual report detailing obligations against the expenditure plan and a justification for any changes from the initial plan: Provided further, That the Administrator of the Federal Emergency Management Agency shall submit to the Committees on Appropriations of the Senate and the House of Representatives the following reports, including a specific description of the methodology and the source data used in developing such reports— 
(1)an estimate of the following amounts shall be submitted for the budget year at the time that the President's budget proposal for fiscal year 2017 is submitted pursuant to section 1105(a) of title 31, United States Code— (A)the unobligated balance of funds to be carried over from the prior fiscal year to the budget year; 
(B)the unobligated balance of funds to be carried over from the budget year to the budget year plus 1;  (C)the amount of obligations for non-catastrophic events for the budget year; 
(D)the amount of obligations for the budget year for catastrophic events delineated by event and by State;  (E)the total amount that has been previously obligated or will be required for catastrophic events delineated by event and by State for all prior years, the current year, the budget year, the budget year plus 1, the budget year plus 2, and the budget year plus 3 and beyond; 
(F)the amount of previously obligated funds that will be recovered for the budget year;  (G)the amount that will be required for obligations for emergencies, as described in section 102(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(1)), major disasters, as described in section 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)), fire management assistance grants, as described in section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187), surge activities, and disaster readiness and support activities; and 
(H)the amount required for activities not covered under section 251(b)(2)(D)(iii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)(iii); Public Law 99–177); and  (2)an estimate or actual amounts, if available, of the following for the current fiscal year shall be submitted not later than the fifth day of each month and shall be published by the Administrator on the Agency's Web site not later than the fifth day of each month— 
(A)a summary of the amount of appropriations made available by source, the transfers executed, the previously allocated funds recovered, and the commitments, allocations, and obligations made;  (B)a table of disaster relief activity delineated by month, including— 
(i)the beginning and ending balances;  (ii)the total obligations to include amounts obligated for fire assistance, emergencies, surge, and disaster support activities; 
(iii)the obligations for catastrophic events delineated by event and by State; and  (iv)the amount of previously obligated funds that are recovered; 
(C)a summary of allocations, obligations, and expenditures for catastrophic events delineated by event;  (D)in addition, for a disaster declaration related to Hurricane Sandy, the cost of the following categories of spending: public assistance, individual assistance, mitigation, administrative, operations, and any other relevant category (including emergency measures and disaster resources); and 
(E)the date on which funds appropriated will be exhausted:  Provided further, That the Administrator shall publish on the Agency's Web site not later than 5 days after an award of a public assistance grant under section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172) the specifics of the grant award: Provided further, That, for any mission assignment or mission assignment task order to another Federal department or agency regarding a major disaster, not later than 5 days after the issuance of the mission assignment or task order, the Administrator shall publish on the Agency's Web site the following: the name of the impacted State and the disaster declaration for such State, the assigned agency, the assistance requested, a description of the disaster, the total cost estimate, and the amount obligated: Provided further, That, not later than 10 days after the last day of each month until the mission assignment or task order is completed and closed out, the Administrator shall update any changes to the total cost estimate and the amount obligated: Provided further, That, of the amount provided under this heading, $6,712,953,000 shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided further, That the amount in the preceding proviso is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985.Flood hazard mapping and risk analysis programFor necessary expenses, including administrative costs, under section 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101), and under sections 100215, 100216, 100226, 100230, and 100246 of the Biggert-Waters Flood Insurance Reform Act of 2012, (Public Law 112–141, 126 Stat. 916), $190,000,000, and such additional sums as may be provided by State and local governments or other political subdivisions for cost-shared mapping activities under section 1360(f)(2) of such Act (42 U.S.C. 4101(f)(2)), to remain available until expended. National flood insurance fundFor activities under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141, 126 Stat. 916), and the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89, 128 Stat. 1020): $181,198,000, which shall remain available until September 30, 2017, and shall be derived from offsetting amounts collected under section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)); of which $25,299,000 shall be available for salaries and expenses associated with flood management and flood insurance operations and $155,899,000 shall be available for flood plain management and flood mapping: Provided, That any additional fees collected pursuant to section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)) shall be credited as an offsetting collection to this account, to be available for flood plain management and flood mapping: Provided further, That, in fiscal year 2016, no funds shall be available from the National Flood Insurance Fund under section 1310 of that Act (42 U.S.C. 4017) in excess of— 
(1)$133,252,000 for operating expenses;  (2)$1,123,000,000 for commissions and taxes of agents; 
(3)such sums as are necessary for interest on Treasury borrowings; and  (4)$175,000,000 which shall remain available until expended, for flood mitigation actions and for flood mitigation assistance under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c), notwithstanding subsection (e) of section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c) and notwithstanding subsection (a)(7) of section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017): 
Provided further, That the amounts collected under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) and section 1366(e) of the National Flood Insurance Act of 1968 shall be deposited in the National Flood Insurance Fund to supplement other amounts specified as available for section 1366 of the National Flood Insurance Act of 1968, notwithstanding section 102(f)(8), section 1366(e), and paragraphs (1) through (3) of section 1367(b) of such Act (42 U.S.C. 4012a(f)(8), 4104c(e), 4104d(b)(1)–(3)): 
Provided further, That total administrative costs shall not exceed 4 percent of the total appropriation: 
Provided further, That up to $3,000,000 is available to carry out section 24 of the Homeowner Flood Insurance Act of 2014 (42 U.S.C. 4033).National predisaster mitigation fundFor the predisaster mitigation grant program under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), $100,000,000, to remain available until expended. Emergency food and shelterTo carry out the emergency food and shelter program pursuant to title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331 et seq.), $100,000,000, to remain available until expended: Provided, That total administrative costs shall not exceed 3.5 percent of the total amount made available under this heading: Provided further, That the Administrator of the Federal Emergency Management Agency shall transfer funds appropriated under this heading to Department of Housing and Urban Development, Homeless Assistance Grants: Provided further, That, when funds are transferred pursuant to the previous proviso, notwithstanding the references to the Administrator in 42 U.S.C. 11331 through 11335 and 11341, the Secretary of Housing and Urban Development shall carry out the functions of the Administrator with respect to the Emergency Food and Shelter Program, including with respect to the National Board: Provided further, That the Federal Emergency Management Agency and the Department of Housing and Urban Development shall execute an Interagency Agreement within 60 days of the date of enactment of this Act detailing how the program will be transitioned and ensuring that the program structure continues consistent with current law: Provided further, That the President's budget for fiscal year 2017 submitted pursuant to section 1105(a) of title 31, United States Code, shall include language effectuating the transfer: Provided further, That the Administrator shall be accountable for any amounts obligated from the Federal Emergency Management Agency, Emergency Food and Shelter 70 × 0707 account prior to the date of enactment of this Act until such time as all funds have been expended and all recoveries have been transferred to Department of Housing and Urban Development, Homeless Assistance Grants. 
IVResearch, development, training, and services 
United states citizenship and immigration servicesFor necessary expenses for citizenship and immigration services, $119,671,000 for the E-Verify Program, as described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), to assist United States employers with maintaining a legal workforce: Provided, That, notwithstanding any other provision of law, funds otherwise made available to United States Citizenship and Immigration Services may be used to acquire, operate, equip, and dispose of up to 5 vehicles, for replacement only, for areas where the Administrator of General Services does not provide vehicles for lease: Provided further, That the Director of United States Citizenship and Immigration Services may authorize employees who are assigned to those areas to use such vehicles to travel between the employees' residences and places of employment. Federal law enforcement training center Salaries and expensesFor necessary expenses of the Federal Law Enforcement Training Center, including materials and support costs of Federal law enforcement basic training; the purchase of not to exceed 117 vehicles for police-type use and hire of passenger motor vehicles; expenses for student athletic and related activities; the conduct of and participation in firearms matches and presentation of awards; public awareness and enhancement of community support of law enforcement training; room and board for student interns; a flat monthly reimbursement to employees authorized to use personal mobile phones for official duties; and services as authorized by section 3109 of title 5, United States Code; $219,443,000; of which up to $59,908,000 shall remain available until September 30, 2017, for materials and support costs of Federal law enforcement basic training; of which $300,000 shall remain available until expended to be distributed to Federal law enforcement agencies for expenses incurred participating in training accreditation; and of which not to exceed $7,180 shall be for official reception and representation expenses: Provided, That the Center is authorized to obligate funds in anticipation of reimbursements from agencies receiving training sponsored by the Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available at the end of the fiscal year: Provided further, That section 1202(a) of Public Law 107–206 (42 U.S.C. 3771 note), as amended under this heading in division F of Public Law 113–76, is further amended by striking December 31, 2017 and inserting December 31, 2018: Provided further, That the Director of the Federal Law Enforcement Training Center shall schedule basic or advanced law enforcement training, or both, at all four training facilities under the control of the Federal Law Enforcement Training Center to ensure that such training facilities are operated at the highest capacity throughout the fiscal year: Provided further, That the Federal Law Enforcement Training Accreditation Board, including representatives from the Federal law enforcement community and non-Federal accreditation experts involved in law enforcement training, shall lead the Federal law enforcement training accreditation process to continue the implementation of measuring and assessing the quality and effectiveness of Federal law enforcement training programs, facilities, and instructors. Acquisitions, construction, improvements, and related expensesFor acquisition of necessary additional real property and facilities, construction, and ongoing maintenance, facility improvements, and related expenses of the Federal Law Enforcement Training Center, $26,453,000, to remain available until September 30, 2020: Provided, That the Center is authorized to accept reimbursement to this appropriation from government agencies requesting the construction of special use facilities. Science and technology Management and administrationFor salaries and expenses of the Office of the Under Secretary for Science and Technology and for management and administration of programs and activities, as authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), $130,431,000: Provided, That not to exceed $7,650 shall be for official reception and representation expenses. Research, development, acquisition, and operationsFor necessary expenses for science and technology research, including advanced research projects, development, test and evaluation, acquisition, and operations as authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), and the purchase or lease of not to exceed 5 vehicles, $634,435,000 shall remain available until September 30, 2018. Domestic nuclear detection office Management and administrationFor salaries and expenses of the Domestic Nuclear Detection Office, as authorized by title XIX of the Homeland Security Act of 2002 (6 U.S.C. 591 et seq.), for management and administration of programs and activities, $37,518,000: Provided, That not to exceed $2,250 shall be for official reception and representation expenses. Research, development, and operationsFor necessary expenses for radiological and nuclear research, development, testing, evaluation, and operations, $196,000,000, to remain available until September 30, 2018. Systems acquisitionFor necessary expenses for the Domestic Nuclear Detection Office acquisition and deployment of radiological detection systems in accordance with the global nuclear detection architecture, $86,745,000, to remain available until September 30, 2018.  VGeneral provisions (including rescissions of funds)  501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 
502.Subject to the requirements of section 503 of this Act, the unexpended balances of prior appropriations provided for activities in this Act may be transferred to appropriation accounts for such activities established pursuant to this Act, may be merged with funds in the applicable established accounts, and thereafter may be accounted for as one fund for the same time period as originally enacted.  503. (a)None of the funds provided by this Act, provided by previous appropriations Acts to the agencies in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2016, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates a new program, project, or activity;  (2)eliminates a program, project, office, or activity; 
(3)increases funds for any program, project, or activity for which funds have been denied or restricted by the Congress;  (4)proposes to use funds directed for a specific activity by either of the Committees on Appropriations of the Senate or the House of Representatives for a different purpose; or 
(5)contracts out any function or activity for which funding levels were requested for Federal full-time equivalents in the object classification tables contained in the fiscal year 2016 Budget Appendix for the Department of Homeland Security, as modified by the report accompanying this Act, unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such reprogramming of funds.  (b)None of the funds provided by this Act, provided by previous appropriations Acts to the agencies in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2016, or provided from any accounts in the Treasury of the United States derived by the collection of fees or proceeds available to the agencies funded by this Act, shall be available for obligation or expenditure for programs, projects, or activities through a reprogramming of funds in excess of $5,000,000 or 10 percent, whichever is less, that— 
(1)augments existing programs, projects, or activities;  (2)reduces by 10 percent funding for any existing program, project, or activity; 
(3)reduces by 10 percent the numbers of personnel approved by the Congress; or  (4)results from any general savings from a reduction in personnel that would result in a change in existing programs, projects, or activities as approved by the Congress, unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such reprogramming of funds. 
(c)Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of Homeland Security by this Act or provided by previous appropriations Acts may be transferred between such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by such transfers: Provided, That any transfer under this section shall be treated as a reprogramming of funds under subsection (b) and shall not be available for obligation unless the Committees on Appropriations of the Senate and the House of Representatives are notified 15 days in advance of such transfer. 
(d)Notwithstanding subsections (a), (b), and (c) of this section, no funds shall be reprogrammed within or transferred between appropriations based upon an initial notification provided after June 30, except in extraordinary circumstances that imminently threaten the safety of human life or the protection of property.  (e)The notification thresholds and procedures set forth in this section shall apply to any use of deobligated balances of funds provided in previous Department of Homeland Security Appropriations Acts. 
504.The Department of Homeland Security Working Capital Fund, established pursuant to section 403 of Public Law 103–356 (31 U.S.C. 501 note), shall continue operations as a permanent working capital fund for fiscal year 2016: Provided, That none of the funds appropriated or otherwise made available to the Department of Homeland Security may be used to make payments to the Working Capital Fund, except for the activities and amounts allowed in the President's fiscal year 2016 budget: Provided further, That funds provided to the Working Capital Fund shall be available for obligation until expended to carry out the purposes of the Working Capital Fund: Provided further, That all departmental components shall be charged only for direct usage of each Working Capital Fund service: Provided further, That funds provided to the Working Capital Fund shall be used only for purposes consistent with the contributing component: Provided further, That the Working Capital Fund shall be paid in advance or reimbursed at rates which will return the full cost of each service: Provided further, That the Committees on Appropriations of the Senate and House of Representatives shall be notified of any activity added to or removed from the fund: Provided further, That the Chief Financial Officer of the Department of Homeland Security shall submit a quarterly execution report with activity level detail, not later than 30 days after the end of each quarter. 
505.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2016, as recorded in the financial records at the time of a reprogramming request, but not later than June 30, 2016, from appropriations for salaries and expenses for fiscal year 2016 in this Act shall remain available through September 30, 2017, in the account and for the purposes for which the appropriations were provided: Provided, That, prior to the obligation of such funds, a request shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives for approval in accordance with section 503 of this Act. 
506.Funds made available by this Act for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2016 until the enactment of an Act authorizing intelligence activities for fiscal year 2016.  507. (a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be used to— 
(1)make or award a grant allocation, grant, contract, other transaction agreement, or task or delivery order on a Department of Homeland Security multiple award contract, or to issue a letter of intent totaling in excess of $1,000,000;  (2)award a task or delivery order requiring an obligation of funds in an amount greater than $10,000,000 from multi-year Department of Homeland Security funds; or 
(3)announce publicly the intention to make or award items under paragraph (1), (2), or (3) including a contract covered by the Federal Acquisition Regulation.  (b)The Secretary of Homeland Security may waive the prohibition under subsection (a) if the Secretary notifies the Committees on Appropriations of the Senate and the House of Representatives at least 3 full business days in advance of making an award or issuing a letter as described in that subsection. 
(c)If the Secretary of Homeland Security determines that compliance with this section would pose a substantial risk to human life, health, or safety, an award may be made without notification, and the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives not later than 5 full business days after such an award is made or letter issued.  (d)A notification under this section— 
(1)may not involve funds that are not available for obligation; and  (2)shall include the amount of the award; the fiscal year for which the funds for the award were appropriated; the type of contract; and the account from which the funds are being drawn. 
(e)The Administrator of the Federal Emergency Management Agency shall brief the Committees on Appropriations of the Senate and the House of Representatives 5 full business days in advance of announcing publicly the intention of making an award under State and Local Programs.  508.Notwithstanding any other provision of law, no agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without advance notification to the Committees on Appropriations of the Senate and the House of Representatives, except that the Federal Law Enforcement Training Center is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training that cannot be accommodated in existing Center facilities. 
509.None of the funds appropriated or otherwise made available by this Act may be used for expenses for any construction, repair, alteration, or acquisition project for which a prospectus otherwise required under chapter 33 of title 40, United States Code, has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus.  510. (a)Sections 520, 522, and 530 of the Department of Homeland Security Appropriations Act, 2008 (division E of Public Law 110–161; 121 Stat. 2073 and 2074) shall apply with respect to funds made available in this Act in the same manner as such sections applied to funds made available in that Act. 
(b)The third proviso of section 537 of the Department of Homeland Security Appropriations Act, 2006 (6 U.S.C. 114), shall hereafter not apply with respect to funds made available in this or any other Act.  511.None of the funds made available in this Act may be used in contravention of the applicable provisions of the Buy American Act. For purposes of the preceding sentence, the term Buy American Act means chapter 83 of title 41, United States Code. 
512.None of the funds made available in this Act may be used to amend the oath of allegiance required by section 337 of the Immigration and Nationality Act (8 U.S.C. 1448).  513.Not later than 30 days after the last day of each month, the Chief Financial Officer of the Department of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a monthly budget and staffing report for that month that includes total obligations of the Department for that month for the fiscal year at the appropriation and program, project, and activity levels, by the source year of the appropriation: Provided, That total obligations for staffing shall also be provided by subcategory of on-board and funded full-time equivalent staffing levels, respectively: Provided further, That the report shall specify the number of, and total obligations for, contract employees for each office of the Department. 
514.Except as provided in section 44945 of title 49, United States Code, funds appropriated or transferred to Transportation Security Administration Aviation Security, Administration, and Transportation Security Support for fiscal years 2004 and 2005 that are recovered or deobligated shall be available only for the procurement or installation of explosives detection systems, air cargo, baggage, and checkpoint screening systems, subject to notification: Provided, That semiannual reports shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives on any funds that are recovered or deobligated. 
515.None of the funds appropriated by this Act may be used to process or approve a competition under Office of Management and Budget Circular A–76 for services provided by employees (including employees serving on a temporary or term basis) of United States Citizenship and Immigration Services of the Department of Homeland Security who are known as Immigration Information Officers, Immigration Service Analysts, Contact Representatives, Investigative Assistants, or Immigration Services Officers.  516.Any funds appropriated to Coast Guard, Acquisition, Construction, and Improvements for fiscal years 2002, 2003, 2004, 2005, and 2006 for the 110–123 foot patrol boat conversion that are recovered, collected, or otherwise received as the result of negotiation, mediation, or litigation, shall be available until expended for the Fast Response Cutter program. 
517.The functions of the Federal Law Enforcement Training Center instructor staff shall be classified as inherently governmental for the purpose of the Federal Activities Inventory Reform Act of 1998 (31 U.S.C. 501 note).  518. (a)The Secretary of Homeland Security shall submit a report not later than October 15, 2016, to the Inspector General of the Department of Homeland Security listing all grants and contracts awarded by any means other than full and open competition during fiscal year 2016. 
(b)The Inspector General shall review the report required by subsection (a) to assess Departmental compliance with applicable laws and regulations and report the results of that review to the Committees on Appropriations of the Senate and the House of Representatives not later than February 15, 2017.  519.None of the funds made available in this Act may be used by United States Citizenship and Immigration Services to grant an immigration benefit unless the results of background checks required by law to be completed prior to the granting of the benefit have been received by United States Citizenship and Immigration Services, and the results do not preclude the granting of the benefit. 
520.Section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) is amended— (1)in subsection (a), by striking Until September 30, 2015, and inserting Until September 30, 2016,; and 
(2)in subsection (c)(1), by striking September 30, 2015, and inserting September 30, 2016,.  521.The Secretary of Homeland Security shall require that all contracts of the Department of Homeland Security that provide award fees link such fees to successful acquisition outcomes (which outcomes shall be specified in terms of cost, schedule, and performance). 
522.Notwithstanding any other provision of law, none of the funds provided in this or any other Act shall be used to approve a waiver of the navigation and vessel-inspection laws pursuant to 46 U.S.C. 501(b) for the transportation of crude oil distributed from the Strategic Petroleum Reserve until the Secretary of Homeland Security, after consultation with the Secretaries of the Departments of Energy and Transportation and representatives from the United States flag maritime industry, takes adequate measures to ensure the use of United States flag vessels: Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives within 2 business days of any request for waivers of navigation and vessel-inspection laws pursuant to 46 U.S.C. 501(b). 
523.None of the funds made available in this Act for U.S. Customs and Border Protection may be used to prevent an individual not in the business of importing a prescription drug (within the meaning of section 801(g) of the Federal Food, Drug, and Cosmetic Act) from importing a prescription drug from Canada that complies with the Federal Food, Drug, and Cosmetic Act: Provided, That this section shall apply only to individuals transporting on their person a personal-use quantity of the prescription drug, not to exceed a 90-day supply: Provided further, That the prescription drug may not be— 
(1)a controlled substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802); or  (2)a biological product, as defined in section 351 of the Public Health Service Act (42 U.S.C. 262). 
524.None of the funds in this Act shall be used to reduce the United States Coast Guard's Operations Systems Center mission or its government-employed or contract staff levels.  525.The Secretary of Homeland Security, in consultation with the Secretary of the Treasury, shall notify the Committees on Appropriations of the Senate and the House of Representatives of any proposed transfers of funds available under section 9703.1(g)(4)(B) of title 31, United States Code (as added by Public Law 102–393) from the Department of the Treasury Forfeiture Fund to any agency within the Department of Homeland Security: Provided, That none of the funds identified for such a transfer may be obligated until the Committees on Appropriations of the Senate and the House of Representatives approve the proposed transfers. 
526.None of the funds made available in this Act may be used for planning, testing, piloting, or developing a national identification card.  527.None of the funds appropriated by this Act may be used to conduct, or to implement the results of, a competition under Office of Management and Budget Circular A–76 for activities performed with respect to the Coast Guard National Vessel Documentation Center. 
528.
(a)Notwithstanding any other provision of this Act, except as provided in subsection (b), and 30 days after the date on which the President determines whether to declare a major disaster because of an event and any appeal is completed, the Administrator shall publish on the Web site of the Federal Emergency Management Agency a report regarding that decision that shall summarize damage assessment information used to determine whether to declare a major disaster.  (b)The Administrator may redact from a report under subsection (a) any data that the Administrator determines would compromise national security. 
(c)In this section— (1)the term Administrator means the Administrator of the Federal Emergency Management Agency; and 
(2)the term major disaster has the meaning given that term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).  529.Any official that is required by this Act to report or to certify to the Committees on Appropriations of the Senate and the House of Representatives may not delegate such authority to perform that act unless specifically authorized herein. 
530.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— (1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantánamo Bay, Cuba, by the Department of Defense.  531.None of the funds made available in this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 
532.None of the funds made available in this Act may be used to employ workers described in section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)).  533.Funds made available in this Act may be used to alter operations within the Civil Engineering Program of the Coast Guard nationwide, including civil engineering units, facilities design and construction centers, maintenance and logistics commands, and the Coast Guard Academy, except that none of the funds provided in this Act may be used to reduce operations within any Civil Engineering Unit unless specifically authorized by a statute enacted after the date of enactment of this Act. 
534.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or performance that does not meet the basic requirements of a contract.  535.In developing any process to screen aviation passengers and crews for transportation or national security purposes, the Secretary of Homeland Security shall ensure that all such processes take into consideration such passengers' and crews' privacy and civil liberties consistent with applicable laws, regulations, and guidance. 
536.
(a)Notwithstanding section 1356(n) of title 8, United States Code, of the funds deposited into the Immigration Examinations Fee Account, up to $10,000,000 may be allocated by United States Citizenship and Immigration Services in fiscal year 2016 for the purpose of providing an immigrant integration grants program.  (b)None of the funds made available to United States Citizenship and Immigration Services for grants for immigrant integration may be used to provide services to aliens who have not been lawfully admitted for permanent residence. 
537.For an additional amount for the Office of the Under Secretary for Management, $212,303,000, to remain available until expended, for necessary expenses to plan, acquire, design, construct, renovate, remediate, equip, furnish, improve infrastructure, and occupy buildings and facilities for the department headquarters consolidation project and associated mission support consolidation: Provided, That the Committees on Appropriations of the Senate and the House of Representatives shall receive an expenditure plan not later than 90 days after the date of enactment of the Act detailing the allocation of these funds. 
538.None of the funds appropriated or otherwise made available by this Act may be used by the Department of Homeland Security to enter into any Federal contract unless such contract is entered into in accordance with the requirements of subtitle I of title 41, United States Code or chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless such contract is otherwise authorized by statute to be entered into without regard to the above referenced statutes.  539. (a)For an additional amount for financial systems modernization, $36,113,000 to remain available until September 30, 2017. 
(b)Funds made available in subsection (a) for financial systems modernization may be transferred by the Secretary of Homeland Security between appropriations for the same purpose, notwithstanding section 503 of this Act.  (c)No transfer described in subsection (b) shall occur until 15 days after the Committees on Appropriations of the Senate and the House of Representatives are notified of such transfer. 
540.Notwithstanding the 10 percent limitation contained in section 503(c) of this Act, the Secretary of Homeland Security may transfer to the fund established by 8 U.S.C. 1101 note, up to $20,000,000 from appropriations available to the Department of Homeland Security: Provided, That the Secretary shall notify the Committees on Appropriations of the Senate and the House of Representatives 5 days in advance of such transfer. 
541.The Commissioner of U.S. Customs and Border Protection and the Assistant Secretary of Homeland Security for U.S. Immigration and Customs Enforcement shall, with respect to fiscal years 2016, 2017, 2018, and 2019, submit to the Committees on Appropriations of the Senate and the House of Representatives, at the time that the President's budget proposal for fiscal year 2017 is submitted pursuant to the requirements of section 1105(a) of title 31, United States Code, the information required in the multi-year investment and management plans required, respectively, under the heading U.S. Customs and Border Protection, Salaries and Expenses under title II of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74); under the heading U.S. Customs and Border Protection, Border Security Fencing, Infrastructure, and Technology under such title; and by section 568 of such Act.  542.The Secretary of Homeland Security shall ensure enforcement of all immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))). 
543.
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.  (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
544.None of the funds made available in this Act may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel unless law enforcement personnel of the United States continuously monitor or control the firearm at all times.  545.None of the funds provided in this or any other Act may be obligated to implement the National Preparedness Grant Program or any other successor grant programs unless explicitly authorized by Congress. 
546.None of the funds made available in this Act may be used to provide funding for the position of Public Advocate, or a successor position, within U.S. Immigration and Customs Enforcement.  547.Section 559(e)(3)(D) of Public Law 113–76 is amended by striking five pilots per year and inserting 10 pilots per year. 
548.None of the funds made available in this Act may be used to pay for the travel to or attendance of more than 50 employees of a single component of the Department of Homeland Security, who are stationed in the United States, at a single international conference unless the Secretary of Homeland Security, or a designee, determines that such attendance is in the national interest and notifies the Committees on Appropriations of the Senate and the House of Representatives within at least 10 days of that determination and the basis for that determination: Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations: Provided further, That the total cost to the Department of Homeland Security of any such conference shall not exceed $500,000. 
549.None of the funds made available by this or any other Act may be used by the Administrator of the Transportation Security Administration to implement, administer, or enforce, in abrogation of the responsibility described in section 44903(n)(1) of title 49, United States Code, any requirement that airport operators provide airport-financed staffing to monitor exit points from the sterile area of any airport at which the Transportation Security Administration provided such monitoring as of December 1, 2013.  550.None of the funds made available in this Act may be used to reimburse any Federal department or agency for its participation in a National Special Security Event. 
551.With the exception of countries with preclearance facilities in service prior to 2013, none of the funds made available in this Act may be used for new U.S. Customs and Border Protection air preclearance agreements entering into force after February 1, 2014, unless: (1) the Secretary of Homeland Security, in consultation with the Secretary of State, has certified to Congress that air preclearance operations at the airport provide a homeland or national security benefit to the United States; (2) U.S. passenger air carriers are not precluded from operating at existing preclearance locations; and (3) a U.S. passenger air carrier is operating at all airports contemplated for establishment of new air preclearance operations.  552.In making grants under the heading Firefighter Assistance Grants, the Secretary may grant waivers from the requirements in subsections (a)(1)(A), (a)(1)(B), (a)(1)(E), (c)(1), (c)(2), and (c)(4) of section 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a). 
553.
(a)In generalBeginning on the date of the enactment of this Act, the Secretary shall not— (1)establish, collect, or otherwise impose any new border crossing fee on individuals crossing the Southern border or the Northern border at a land port of entry; or 
(2)conduct any study relating to the imposition of a border crossing fee.  (b)Border crossing fee definedIn this section, the term border crossing fee means a fee that every pedestrian, cyclist, and driver and passenger of a private motor vehicle is required to pay for the privilege of crossing the Southern border or the Northern border at a land port of entry. 
554.
(a)Deposits of payments pending amendment of regulationNotwithstanding the provisions of the Continued Dumping and Subsidy Offset Act, 19 U.S.C. 1675c (2000), repealed by section 7601(a) of subtitle F of title VII of Public Law 109–171, 120 Stat. 4, 154 (Feb. 8, 2006) as amended by section 822(2)(A) of Public Law 111–291 and section 504 of Public Law 111–312 (Dec 17, 2010) (collectively, the CDSOA), none of the funds appropriated in this or previous appropriations Acts or otherwise made available to the Department of Homeland Security may be used to deposit any payment tendered by a surety under, or in connection with, a customs bond on an entry for which the duties and 19 U.S.C. 1677g interest are subject to distribution under the CDSOA into any account in the Department of the Treasury other than an unavailable receipt account (020–5688.003) related to the Continued Dumping and Subsidy Offset account (020 × 5688) until the Commissioner of U.S. Customs and Border Protection completes the rulemaking process concerning the amendment of section 24.3a(c)(4) of title 19, Code of Federal Regulations: Provided, That the payment referenced in the previous proviso is limited to a payment pursuant to a court ordered award or judgment entered as a result of a lawsuit that was filed by the Government against the surety from whom payment was obtained if that lawsuit was for the purpose of collecting duties or interest owed on that particular entry, or a settlement of any such lawsuit between the Government and the surety that was executed after the time that the lawsuit was filed by the Government: Provided further, That once the rulemaking process concerning the amendment of section 24.3a(c)(4) of title 19, Code of Federal Regulations, is complete, funds subject to CDSOA distribution shall then be transferred into the Antidumping and Countervailing Duties, Continued Dumping and Subsidy Offset receipt account (020 × 5688.001) for distribution in accordance with the provisions of the CDSOA and shall be allocated between principal and interest in accordance with the amended section 24.3a(c)(4) of title 19, Code of Federal Regulations, and not in accordance with the provision of section 24.3a(c)(4) of title 19, Code of Federal Regulations, that was in effect at the time that the payment was made to the Government: Provided further, That the funds that are not subject to CDSOA distribution shall be transferred into other accounts as otherwise provided by law: Provided further, That authority to enforce compliance with this section is vested exclusively in Congress and nothing in this section is intended to, or does, create a private right of action against the Government. 
(b)Authority to amend regulationFor this fiscal year and hereafter, notwithstanding 6 U.S.C. 212 and Treasury Department Order No. 100–16, 1(a)(i), the Commissioner of U.S. Customs and Border Protection is hereby granted authority to approve amendment of section 24.3a(c)(4) of title 19, Code of Federal Regulations, to amend the order in which a payment is allocated between principal and interest for only those payments described in subsection (a): Provided, That the authority provided to the Commissioner by this section includes the authority to allocate a payment, as defined above, between the forms of interest a surety owes, including interest pursuant to 19 U.S.C. 1677g, sections 580 and 1505 of title 19, Code of Federal Regulations, and Federal common law or equitable principles. 
555.Of the unobligated balance available to Federal Emergency Management Agency, Disaster Relief Fund, $1,025,062,000 are hereby rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That no amounts may be rescinded from the amounts that were designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
556.As authorized by section 601(b) of the United States-Colombia Trade Promotion Agreement Implementation Act (Public Law 112–42) fees collected from passengers arriving from Canada, Mexico, or an adjacent island pursuant to section 13031(a)(5) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a)(5)) shall be available until expended.  557.None of the funds appropriated by this or any other Act shall be used to pay the salaries and expenses of personnel who prepare or submit appropriations language as part of the President's budget submission to the Congress of the United States for programs under the jurisdiction of the Appropriations Subcommittees on the Department of Homeland Security that assumes revenues or reflects a reduction from the previous year due to user fees proposals that have not been enacted into law prior to the submission of the budget unless such budget submission identifies which additional spending reductions should occur in the event the user fees proposals are not enacted prior to the date of the convening of a committee of conference for the fiscal year 2017 appropriations Act. 
558.Notwithstanding any other provision of law, none of the funds appropriated or otherwise made available, including any funds or fees collected or otherwise made available for expenditure, by this or any other Act of this or any other fiscal year may be used to implement, administer, carry-out, or enforce Executive Order 13690 (80 Fed. Reg. 6425; relating to the Federal Flood Risk Management Standard) or the amendments made by such Order.  559.Notwithstanding the limitations as to threshold, time, and condition of section 503 of this Act, the Secretary may propose to reprogram or transfer to the Coast Guard for the Offshore Patrol Cutter Project: (1) discretionary appropriations made available by this Act, to remain available until September 30, 2017, and (2) the unobligated balances of discretionary appropriations made available by prior Department of Homeland Security Appropriations Acts: Provided, That any amounts proposed for reprogramming or transfer under this section shall not be available for obligation until the Committees on Appropriations of the Senate and the House of Representatives approve of such reprogramming or transfer: Provided further, That this section shall not apply to amounts that were (1) classified as being in the revised security category, as defined under section 250(c)(4)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended (BBEDCA); (2) designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to the Concurrent Resolution on the Budget or BBEDCA; or (3) designated as being for disaster relief pursuant to section 251(b)(2)(D) of BBEDCA. 
560.None of the funds made available to the Department of Homeland Security by this or any other Act may be obligated for any structural pay reform that affects more than 100 full-time equivalent employee positions or costs more than $5,000,000 in a single year before the end of the 30-day period beginning on the date on which the Secretary of Homeland Security submits to Congress a notification that includes— (1)the number of full-time equivalent employee positions affected by such change; 
(2)funding required for such change for the current year and through the Future Years Homeland Security Program;  (3)justification for such change; and 
(4)an analysis of compensation alternatives to such change that were considered by the Department.  561. (a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public Web site of that agency any report required to be submitted by the Committees on Appropriations of the Senate and the House of Representatives in this Act, upon the determination by the head of the agency that it shall serve the national interest. 
(b)Subsection (a) shall not apply to a report if— (1)the public posting of the report compromises homeland or national security; or 
(2)the report contains proprietary information.  (c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days except as otherwise specified in law. 
562.Of amounts transferred to the Disaster Assistance Direct Loan Program pursuant to the Community Disaster Loan Act of 2005 (Public Law 109–88), $27,338,101 are hereby rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985. 
563.The Administrator of the Federal Emergency Management Agency shall transfer $56,872,752 in unobligated balances made available for the appropriations account for Federal Emergency Management Agency, Disaster Assistance Direct Loan Program Account by section 4502 of Public Law 110–28 to the appropriations account for Federal Emergency Management Agency, Disaster Relief Fund: Provided, That amounts transferred to such account under this section shall be available for any authorized purpose of such account: Provided further, That amounts transferred pursuant to this section that were previously designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and shall be transferred only if the President subsequently so designates the entire transfer and transmits such designation to the Congress. 
564.None of the funds made available by this Act may be obligated or expended to sustain domestic prosecutions based on any charge related to the Arms Trade Treaty, or to implement the Treaty, until the Senate approves a resolution of ratification for the Treaty and the Senate and the House of Representatives adopt implementing legislation for the Treaty.  565.Of the funds appropriated to the Department of Homeland Security, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177): 
(1)$7,324,000 from unobligated prior year balances from Analysis and Operations from the Office of Intelligence and Analysis;  (2)$7,000,000 from unobligated prior year balances from U.S. Customs and Border Protection, Automation Modernization; 
(3)$21,856,000 from unobligated prior year balances from U.S. Customs and Border Protection, Border Security, Fencing, Infrastructure, and Technology;  (4)$12,000,000 from unobligated prior year balances from U.S. Customs and Border Protection, Air and Marine Operations; 
(5)$4,500,000 from unobligated prior year balances from U.S. Customs and Border Protection, Construction and Facilities Management; and  (6)$13,758,918 from Federal Emergency Management Agency, National Predisaster Mitigation Fund account 70 × 0716; 
(7)$5,800,000 from Public Law 112–74 under the heading Coast Guard, Acquisition, Construction, and Improvements;  (8)$16,445,000 from Public Law 113–76 under the heading Coast Guard, Acquisition, Construction, and Improvements; 
(9)$28,000,000 from Public Law 114–4 under the heading Transportation Security Administration, Aviation Security;  (10)$5,000,000 from unobligated prior year balances from Transportation Security Administration, Surface Transportation; 
(11)$393,000 from Public Law 113–6 under the heading Science and Technology, Research, Development, Acquisition, and Operations;  (12)$8,500,000 from Public Law 113–76 under the heading Science and Technology, Research, Development, Acquisition, and Operations; and 
(13)$1,107,000 from Public Law 114–4 under the heading Science and Technology, Research, Development, Acquisition, and Operations.  566.From the unobligated balances made available in the Department of the Treasury Forfeiture Fund established by section 9703 of title 31, United States Code, (added by section 638 of Public Law 102–393), $175,000,000 shall be rescinded. 
Visa Waiver Program Country Designation for Poland 
567.Notwithstanding any provision of section 217 of the Immigration and Nationality Act (8 U.S.C. 1187), the Secretary of Homeland Security may designate Poland as a program country under the visa waiver program established by that section. This division may be cited as the Department of Homeland Security Appropriations Act, 2016.


October 6, 2015
Read the second time and placed on the calendar
